         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 1 of 117



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


KATHRYN HYLAND, MELISSA
GARCIA, ELDON R. GAEDE, JESSICA
SAINT-PAUL, REBECCA SPITLER-                 Case No. __________
LAWSON, MICHELLE MEANS,
ELIZABETH KAPLAN, JENNIFER                   JURY DEMANDED
GUTH, and MEGAN NOCERINO,
individually and on behalf of all others
similarly situated,

                   Plaintiffs,

            v.

NAVIENT CORPORATION and
NAVIENT SOLUTIONS, LLC,

                   Defendants.


                          CLASS ACTION COMPLAINT


Date: October 3, 2018

Mark Richard                               Faith Gay
PHILLIPS, RICHARD & RIND, P.A.             Maria Ginzburg
9360 SW 72 Street, Suite 283               Yelena Konanova
Miami, FL 33173                            Margaret England
Telephone: 305-412-8322                    SELENDY & GAY PLLC
E-mail: mrichard@phillipsrichard.com       1290 Avenue of the Americas
(pro hac vice forthcoming)                 New York, NY 10104
                                           Telephone: 212-390-9000
                                           E-mail: fgay@selendygay.com
                                                   mginzburg@selendygay.com
                                                   lkonanova@selendygay.com
                                                   mengland@selendygay.com

                                           Attorneys for Plaintiffs
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 2 of 117




                                            TABLE OF CONTENTS
                                                                                                                        Pages

NATURE OF ACTION .................................................................................................. 1

THE PARTIES ............................................................................................................. 19

         Plaintiffs ............................................................................................................ 19

         Defendants ........................................................................................................ 36

JURISDICTION........................................................................................................... 41

VENUE......................................................................................................................... 41

FACTUAL ALLEGATIONS ........................................................................................ 42

         Background On Federal Student Loans........................................................... 42

         The Life Of A Federal Student Loan ................................................................ 45

         The Public Service Loan Forgiveness Program ............................................... 54

         The Loan Servicer: Navient .............................................................................. 62

CLASS ACTION ALLEGATIONS .............................................................................. 90

CAUSES OF ACTION ................................................................................................. 94

         Count I – Breach Of Contract For Violations of the MPN Contracts ............. 94

         Count II – Tortious Interference With Contract.............................................. 96

         Count III – Tortious Interference With Expectancy........................................ 97

         Count IV – Breach Of Contract For Violations of the Servicing
               Contracts................................................................................................. 99

         Count V – Unjust Enrichment........................................................................ 101

         Count VI – Breach Of Fiduciary Duty ........................................................... 102

         Count VII – Negligence ................................................................................... 103

         Count VIII – Negligent Misrepresentation .................................................... 104

         Count IX – Negligent Misrepresentation ....................................................... 105

                                                               ii
              Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 3 of 117



         Count X – Negligent Misrepresentation ........................................................ 106

         Count XI – Negligent Misrepresentation ....................................................... 107

         Count XII – Violations Of The Maryland Consumer Protection Act,
               Md. Code Ann., Com. Law § 13-301 et seq. ......................................... 108

         Count XIII – Violations Of The Florida Deceptive And Unfair Trade
               Practices Act, Fla. Stat. § 501.201 et seq. ........................................... 109

         Count XIV – Violations Of The New York Consumer Protection From
               Deceptive Acts And Practices Law, New York General Business
               Law § 349 et seq. .................................................................................. 110

         Count XV – Violations Of The California Consumers Legal Remedies
               Act, Cal. Civ. Code § 1750 et seq. ........................................................ 111

PRAYER FOR RELIEF ............................................................................................. 112

JURY DEMAND ........................................................................................................ 113




                                                          iii
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 4 of 117




      Plaintiffs Kathryn Hyland, Melissa Garcia, Eldon R. Gaede, Jessica Saint-

Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer Guth,

and Megan Nocerino, individually and on behalf of all others similarly situated,

through their attorneys, Selendy & Gay PLLC, and Phillips, Richard & Rind, P.A.,

allege the following against Defendants Navient Corporation and Navient Solutions,

LLC (“Navient”).

      Plaintiffs allege the following upon personal knowledge as to themselves and

their own acts, and upon information and belief as to all other matters. Plaintiffs’

information and belief is based on, among other things, the independent investigation

of the undersigned counsel.1

                               NATURE OF ACTION

      1.     Since 1983, the cost of higher education has risen more than 700%—five

times greater than inflation, and even faster than healthcare costs.2 In the face of

the massive cost of education, over 40 million people in the United States—more than

10% of the nation’s population—have taken out student loans, totaling over $1.5




1This investigation included, but is not limited to, a review and analysis of: (i) inter-
views with affected individuals; (ii) public reports, news articles, and academic liter-
ature; and (iii) other publicly available material and data identified herein. The in-
vestigation into the factual allegations contained herein is continuing, and many of
the facts supporting the allegations are known only to Navient or are exclusively
within its custody or control. Plaintiffs believe a reasonable opportunity for discovery
will afford further substantial evidentiary support for the allegations contained
herein.
2 See Jack Remondi, Five Recommendations for Better Student Loans 2, NAVIENT
(July, 2018), https://news.navient.com/static-files/4a05a5f2-bfb1-4cff-a4de-
2e471ba01af1.



                                           1
              Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 5 of 117




trillion.3 90% of the outstanding student loan volume is comprised of loans backed or

funded by the Federal Government.4

         2.     The skyrocketing cost of education hits our public servants especially

hard, including teachers, nurses, and police officers—the backbone of our nation.

Those workers who have dedicated themselves to helping others are forced to take

out substantial student loans to meet requirements of their job and to maintain and

enhance their professional certifications. Yet public service professionals are not

highly compensated and struggle to pay back their student debt while meeting their

day-to-day financial needs.

         3.     “In recent months, educators and other school personnel have walked

out to demand a living wage in exchange for the jobs they love. Teachers are working

in fast food restaurants or selling plasma to pay their bills.”5 “[I]n no state does a

teacher’s assistant making the average salary earn enough to provide for the basics

for him- or herself and one child.”6 “In 38 states, the average teacher salary in 2018


3See id.; U.S. Dep’t of the Treasury, A Financial System That Creates Economic Op-
portunities: Nonbank Financials, Fintech, and Innovation 122 (July 2018),
https://home.treasury.gov/sites/default/files/2018-07/A-Financial-System-that-Cre-
ates-Economic-Opportunities---Nonbank-Financi....pdf; Jessica Silver-Greenberg
and Stacey Cowley, In Navient Lawsuits, Unsettling Echoes of Past Lending Crisis,
N.Y.     TIMES    (Jan.    19,   2017),     https://www.nytimes.com/2017/01/19/busi-
ness/dealbook/navient-loans-lawsuit.html; AFT Higher Education, On the Backs of
Students and Families: Disinvestment in Higher Education and the Student Loan
Debt Crisis, https://www.aft.org/sites/default/files/studentdebt0613.pdf.
4   U.S. Dep’t of the Treasury, supra note 3, at 11.
5  Randi Weingarten, Public Service Debt Relief Is Broken, N.Y. TIMES,
https://www.nytimes.com/2018/09/27/opinion/public-service-loans-education.html
(Sept. 27, 2018).
6AFT, A Decade of Neglect: Public Education Funding in the Aftermath of the Great
Recession 4, https://www.aft.org/sites/default/files/decade-of-neglect-2018.pdf (2018).


                                             2
                Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 6 of 117




is lower than it was in 2009 in real terms.… According to the Economic Policy Insti-

tute, teacher pay fell by $30 per week from 1996 to 2015, while pay for other college

graduates increased by $124.”7 Teachers and other public servants who are unable

to pay back their student loans on these dramatically inadequate wages often face

seizure of their professional licenses and loss of their livelihood, with ruinous effects

on their families, neighborhoods, and communities.8

         4.       It was not supposed to be this way. To encourage students to enter pub-

lic service and to help students address the huge financial burdens they face in paying

for their education, the Federal Government created Public Service Loan Forgiveness

(“PSLF”), which is the subject of this lawsuit. Under the PSLF program, a public

service worker’s federal student debt is forgiven entirely after 120 qualifying pay-

ments. That public servants are entitled to the PSLF program is enshrined in federal

law.9 Moreover, the Federal Government, as the backer or lender of the vast majority

of the crushing student debt load, through the United States Department of Educa-

tion (the “Department of Education”), enters into standardized Master Promissory

Note Contracts (“MPN Contracts”) with each borrower of a federal student loan,

which explains the terms and conditions of the loan. These contracts detail borrow-

ers’ rights and obligations under the loans, including the availability of the PSLF

program. A report publicly issued by the Government Accountability Office (“GAO”)

on September 27, 2018, stated that the “[Department of] Education is responsible for


7   Id. at 5.
8 Jessica Silver-Greenberg, Stacy Cowley, and Natalie Kitroeff, When Unpaid Student
Loan Bills Mean You Can No Longer Work, N.Y. TIMES, https://www.ny-
times.com/2017/11/18/business/student-loans-licenses.html (Nov. 18, 2017).
9 College Cost Reduction and Access Act, Pub. L. No. 110-84, § 401, 121 Stat. 784, 800
(2007) (codified at 20 U.S.C. § 1087e(m)).

                                              3
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 7 of 117




establishing the administrative structure necessary to fulfill the PSLF program’s goal

of encouraging individuals to enter and continue in public service employment by

providing loan forgiveness to eligible borrowers who meet program requirements.”10 

      5.     The PSLF program is life-or-death critical to America’s public servants

who otherwise would never be able to overcome their student debt burden. Qualifi-

cation for PSLF is intended to be straightforward—a borrower must (i) have loans

issued directly from the Federal Government; (ii) be employed full-time, as defined

by the program, by a qualifying public service employer; and (iii) make 120 on-time

payments under a qualifying repayment plan. A borrower may confirm eligibility for

PSLF and track qualifying payments by regularly submitting “Employment Certifi-

cation Forms” to the Department of Education.

      6.     The qualifying repayment plans available to borrowers are supposed to

work in concert with PSLF. Specifically, borrowers are entitled to repay their debt

on income-driven repayment (“IDR”) plans, which tie monthly payments to the bor-

rower’s wages, and can result in payments as low as $0 a month. Thus, a public

servant is supposed to be able to make manageable monthly payments toward the

student loan for ten years, and after ten years, the remaining student debt is forgiven.

      7.     Tragically, it does not work that way in practice, in large part because

the proper administration of the PSLF program depends on private, for-profit “ser-

vicing companies,” with which the Department of Education has contracted to admin-

ister and manage federal student loan repayments. The PSLF program depends on

the performance of these private servicing companies and their truthful




10GAO, Public Loan Forgiveness: Education Needs to Provide Better Information for
the Loan Servicer and Borrowers (Sept., 2018), https://www.gao.gov/as-
sets/700/694304.pdf.
                                       4
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 8 of 117




communications with our nation’s most deserving borrowers when they are at their

most vulnerable.

         8.        Defendant Navient is a massive servicing company for federal student

loans. Navient is responsible for servicing over $205.9 billion in federal student loans,

owed by approximately 6.1 million accounts.11

         9.        Navient has entered into lucrative Servicing Contracts (as defined

herein) with the Department of Education to administer borrowers’ loans and to com-

municate with borrowers on behalf of the Department of Education about their loans.

Under the Servicing Contracts, Navient is charged with providing borrowers with the

best repayment options for each borrower’s specific financial circumstances. Navient

is required to give borrowers accurate information about the repayment and for-

giveness options available under federal law, including PSLF.

         10.       When borrowers face financial distress and cannot make their pay-

ments, they contact Navient as their servicer to discuss alternative payment options,

and Navient holds itself out as a source of reliable information and assistance for

borrowers to gain their trust in a time of financial crisis. Navient’s website proclaims,

“Contact us to discuss your student loan obligations. We can answer any questions

you have about paying back your loans and the types of repayment plans available to

you.” Navient promises to help those borrowers in their most difficult times:

                  “All borrowers, and especially those facing financial strain,
                   should be encouraged to engage directly with their servicers —
                   not driven away from them by misleading and false rhetoric. To-
                   gether, we can ensure that even those who are anxious about their
                   loans know they have options. Help is a phone call away.”12

11   See Navient Corp., 2017 Annual Report (Form 10-K) 8 (released Feb. 26, 2018).
12Jack Remondi, It’s Time to Put Students First, MEDIUM (May 23, 2016), https://me-
dium.com/@JackRemondi/its-time-to-put-students-first-7cd578ca266e.


                                               5
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 9 of 117




               “Contact us to discuss your student loan obligations. We can an-
                swer any questions you have about paying back your loans and
                the types of repayment plans available to you.”13

               Navient’s “priority is to help each of our 12 million customers suc-
                cessfully manage their loans in a way that works for their indi-
                vidual circumstances.”14

               Navient is available to help—with “expert guidance”—if borrow-
                ers have questions or concerns about the types of repayment plans
                or forgiveness options available.15

      11.       Navient has not been living up to its obligation to help vulnerable bor-

rowers get on the best possible repayment plan and qualify for PSLF. Instead, Na-

vient has harmed and continues to harm millions of hard-working public servants by

routinely providing false information to these borrowers preventing them from qual-

ifying for the PSLF program.

      12.       Solely in the pursuit of increasing its own profits, and at the direct ex-

pense of our nation’s public servants, Navient has:

           Deceived borrowers by informing them PSLF was not available to
            them or that Navient does not offer PSLF, without specifying that

13 Navient Solutions, LLC, What to Consider Before Repayment, https://www.na-
vient.com/loan-customers/getting-started/what-to-consider-before-repayment/ (last
visited July 26, 2018).
14Jack Remondi, What CFPB Consumer Data Prescribes for Student Loans, MEDIUM
(Mar. 20, 2017), https://medium.com/@JackRemondi/whatcfpb-consumer-data-pre-
scribes-for-student-loans-ab46b8e62179.
15  Navient Solutions, LLC, Protect Yourself from Fraud, https://www.na-
vient.com/loan-customers/payment-plans/protect-yourself-from-fraud/ (last visited
July 26, 2018); Navient Solutions, LLC, What to Consider Before Repayment, supra
note 13; Navient Solutions, LLC, 5 Habits of Successful Student Loan Borrowers,
https://www.navient.com/loan-customers/getting-started/successful-student-loan-
borrowers/ (last visited Oct. 2, 2018); Navient Solutions, LLC, Borrower Communica-
tions and Education: Correspondence, https://www.navient.com/schools/borrower-
communications-and-education/correspondence/ (last visited Oct. 2, 2018).

                                             6
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 10 of 117



            the Department of Education offers PSLF and another servicer, Fed-
            Loan Servicing, administers it;

           Misrepresented to borrowers they were “on track” for PSLF when in
            fact their loans would not qualify for PSLF without consolidation;

           Misled borrowers by stating they were “on track” for PSLF when in
            fact their repayment plan did not qualify for PSLF; and

           Advised borrowers not to submit paperwork that would verify their
            employment and other qualifying factors for PSLF, resulting in their
            loans being transferred to another servicer.

      13.      As a direct result of Navient’s fraudulent misconduct, borrowers have
been denied loan forgiveness at alarming rates, with horrifying effects on the borrow-

ers and their families and communities.

      14.      Recent data released by the Department of Education revealed that a

shocking 98% of borrowers who submitted PSLF applications since October 2017 have

been rejected. Fewer than 100 individuals had received loan forgiveness under

the program. This dismal number contrasts sharply with the estimated 32 million

borrowers who were repaying loans that are potentially eligible for PSLF at the end

of 2016, according to the Consumer Financial Protection Bureau (“CFPB”).

      15.      Of the 28,000 applications for PSLF that the Department of Education

has received, a staggering 70% of these public servants were denied for purportedly

failing to meet program requirements, including the borrower’s loan type, payment

plan, or employment.

      16.      The financial consequences of Navient’s misconduct are enormous. In a

recent survey conducted by the American Federation of Teachers (“AFT”) of their

members, eight out of every ten respondents who struggle financially reported that




                                           7
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 11 of 117




student loan debt was a “major burden or challenging.”16 Many AFT members, which

include teachers, nurses, and other health professionals, reported being unable to

afford basic household needs, including food, rent, and other bills because of their

student loan burden.17 Student debt obligations leave public service workers unable

to save for retirement or for their own children’s education—thereby repeating and

deepening a permanent cycle of unmanageable student debt.18

         17.     In response to survey questions from AFT, members wrote that their

crushing student debt obligations impacted their marital lives, their ability to main-

tain family connections, their ability to provide basic life necessities for their children,

and their mental health. Some members even reported suicidal tendencies as a result

of the weight of loan debt.

         18.     According to a report issued by AFT: “The challenges posed are not only

economic—with billions of dollars going toward servicing debt instead of being used

to purchase homes, start families or simply have a night on the town—but are moral

as well. The promise of higher education, which has historically been a vehicle for

social mobility and, in these times, is considered necessary for a decent job, is becom-

ing out of reach for those facing economic hardship and, increasingly, for members of

the middle class.”19

         19.      While Navient’s misconduct has devastating consequences for public

servants who are drowning in student loan debt, it has been extremely lucrative for


16Hart Research Association, Effects of Debt on AFT Members Who Struggle Finan-
cially 3, https://www.aft.org/sites/default/files/ppt_aft-member-debt_hart2018.pdf
(June, 2018).
17   Id. at 3.
18   Id. at 8.
19   AFT Higher Education, supra note 3.

                                             8
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 12 of 117




Navient. One way in which Navient profits at the expense of the borrowers is by

cutting the costs of its interactions with those borrowers. Navient structures its em-

ployees’ compensation to incentivize short calls—quantity over quality—rewarding

employees for rushing borrowers off the phone, thereby preventing borrowers from

receiving full and accurate information about their best repayment options. Navient

pays its customer service and pre-default collections employees based on average call

time with borrowers—the shorter, the better. Navient targets less than 7 minutes

per call with borrowers—a woefully inadequate amount of time for a servicer to

assess a borrower’s financial situation, analyze and present the best options, and ad-

vise on how to proceed to meet program requirements and the borrower’s financial

goals.

         20.     Because Navient pays its employees to avoid engaging in lengthy con-

versations with a borrower, they instead advocate for quick and easy options that are

not in the borrower’s best interests. According to Lynn Sabulski, who worked for

Navient’s Wilkes-Barre, Pennsylvania, call center for five months in 2012: “Perform-

ing well meant keeping calls to seven minutes or under …. If you only have seven

minutes, the easiest options to put a borrower in, first and foremost, is a forbear-

ance.”20

         21.     A forbearance can be devastating for a borrower as it potentially in-

creases the total loan amount the borrower has to pay. A borrower who enters loan

forbearance is temporarily relieved from making loan payments but the interest con-

tinues to accrue, and the borrower may end up owing more money at the end of the




20Daniel Rivero, Debt Trap: How the Student Loan Industry Fails Young Americans,
FUSION, https://fusion.tv/story/580018/debt-trap-how-the-student-loan-industry-
fails-young-americans/ (Sept. 7, 2017).

                                            9
                 Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 13 of 117




forbearance period than before. At the same time, a borrower on forbearance has

been unable to make any progress in qualifying for PSLF.

           22.     Because of the devastating effects of forbearance on a borrower’s finan-

cial life, forbearance is not supposed to be used when borrowers can afford some

monthly payments. Instead, borrowers in such situations should be offered income-

driven repayment plans, which tie manageable monthly payments to the borrower’s

wages, and qualify for PSLF.

           23.     Yet, even though Navient knows or should have known of the deleteri-

ous effects of forbearance on borrowers, as another Navient call center employee ad-

mitted, Navient call center workers still routinely pushed borrowers into forbearance

rather than income-driven repayment plans, and some even hung up on borrowers

who sought help filling out income-driven repayment forms.21

           24.      “Sabulski said customer service representatives were trained to offer

forbearance first, and after that, Navient’s call policy did not leave enough time to

discuss other options. If a Navient call center worker didn’t hit her target call time,

‘I could be written up. I could lose my job,’ she added.”22 Navient effectively made its

employees choose between their own livelihoods and their duty to borrowers.

           25.     Another insidious way Navient lined its own pockets at the expense of

borrowers is by retaining the servicing (and the associated fees) of student loans that

should have been transferred away to another servicer that administers PSLF.

           26.     The PSLF program permits a borrower seeking qualification for PSLF

to submit an Employment Certification Form(s). Upon successful completion of that


21 Molly Hensley-Clancy, How America’s Student Loan Giant Dropped the Ball,
https://www.buzzfeednews.com/article/mollyhensleyclancy/how-things-went-wrong-
at-americas-student-loan-giant (Feb. 13, 2017).
22   Id.

                                               10
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 14 of 117




form, if the borrower is on a qualifying plan and works for a qualifying employer, that

borrower’s loans are transferred to another servicer, FedLoan Servicing. FedLoan

Servicing is the exclusive servicer for those borrowers who qualify for loan forgiveness

under PSLF and gives borrowers the ability to track their qualifying payments to-

ward PSLF. But when the borrower’s loans get transferred away from Navient to

FedLoan Servicing, Navient loses the associated servicing fees.

      27.     As a result—solely to line its pockets at the expense of the borrower—

Navient keeps borrowers from getting transferred to FedLoan Servicing by instruct-

ing borrowers not to submit any PSLF Employment Certification Forms until bor-

rowers have made the required 120 payments and are ready to request loan for-

giveness.

      28.     That is extraordinarily harmful to the borrower because the submission

of the Employment Certification Form allows a borrower to determine whether the

borrower’s loans, payment plans, and employment qualify for PSLF. That is why

even the Department of Education recommends that borrowers send in those forms

as early as possible. Delaying submission places the borrower at risk of making pay-

ments thinking they are qualifying, when they are in fact not. That is exactly what

happens as a result of Navient’s misrepresentations.

      29.     Navient’s misconduct has caused public service employees to spend mil-

lions if not billions of dollars on student loan payments that could have been reduced

or eliminated through PSLF. When these borrowers try to apply for PSLF, they learn

that their prior payments did not qualify for PSLF, as Navient claimed they would.

And the borrowers then have to make additional payments to qualify or default on

their loans. Navient’s misconduct has thus forced thousands of hard-working public

servants into a lifetime of debt servitude.



                                          11
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 15 of 117




      30.      Each of the Plaintiffs herein has confronted this terrible financial pre-

dicament as a direct result of Navient’s misrepresentations:

           Plaintiff Kathryn Hyland is a full-time public school literacy teacher
            and coach living in New York who took out FFEL Loans23 for both
            her undergraduate and graduate education. Ms. Hyland submitted
            her Employment Certification Forms to Navient in an attempt to ap-
            ply for the PSLF program in January 2014. For three years, Na-
            vient informed Ms. Hyland that her employment was approved
            and she was “on track” for PSLF. Then, in December 2016,
            Navient informed Ms. Hyland for the first time that none of the
            loan payments she had made to that point qualified for PSLF
            because she had not consolidated her loans into Direct Loans issued
            from the Federal Government. Ms. Hyland lost nearly three years of
            qualifying payments for PSLF. As a result, Ms. Hyland does not have
            money to purchase her own home, cannot afford after-school pro-
            grams for her child, and must borrow money from family to send her
            daughter to preschool.

           Plaintiff Melissa Garcia is a full-time public school teacher living in
            New York who took out Direct Loans for her graduate degree. Start-
            ing in 2012, Ms. Garcia repeatedly sought Navient’s advice about
            best repayment options for her, and Navient advised she would save
            money by consolidating her loans. This was wrong—Ms. Garcia ac-
            tually lost 37 qualifying payments she had made toward PSLF.
            Navient then advised Ms. Garcia that she should not submit her Em-
            ployment Certification Forms until after she made 120 qualifying
            payments for PSLF. This was also wrong—Ms. Garcia could file her
            Employment Certification Forms at any time. When she called Na-
            vient for advice about remaining on track for PSLF, Navient advised
            Ms. Garcia to switch to an extended repayment plan to lower her
            monthly payments. Navient did not tell Ms. Garcia that pay-
            ments made under this extended repayment plan were not eli-
            gible for PSLF. After enrolling in the new plan, Ms. Garcia

23As explained further below, “FFEL” stands for Federal Family Education Loans.
FFEL Loans are issued by private companies and reinsured the Federal Government.
The Direct Loan program was introduced in 1994 with the two loan programs oper-
ating in tandem until 2010. In 2010, the FFEL program was terminated in favor of
an expanded Direct Loan program. Under the Direct Loan program, the Federal Gov-
ernment issues loans directly to the borrower. Only payments made under Direct
Loans are eligible for PSLF but FFEL borrowers may consolidate their loans into
Direct Loans to take advantage of PSLF.
                                        12
    Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 16 of 117



    continued to ask Navient for assistance with making qualify-
    ing payments for PSLF, and each time Navient offered her for-
    bearances rather than giving her accurate information about
    qualifying for PSLF. As a result of Navient’s misrepresentations,
    Ms. Garcia lost years of qualifying payments toward PSLF, and has
    made and will be required to make thousands of dollars in payments
    of principal and interest that otherwise would have been forgiven un-
    der PSLF.

   Plaintiff Eldon Gaede is a full-time associate professor at a commu-
    nity college living in New York who took out FFEL Loans to pay for
    his doctoral degree. He has spent 35 years in higher education. After
    completing his PhD, Dr. Gaede asked Navient repeatedly if his loan
    payments could be based on his income. Although income-driven re-
    payment plans were available to Dr. Gaede, Navient falsely in-
    formed Dr. Gaede that his only option for reducing his pay-
    ment was to enter into deferment or forbearance. When Dr.
    Gaede asked Navient whether he would be able to enroll in
    PSLF, Navient repeatedly, and incorrectly, informed him no
    such program was available to him and Navient did not offer
    such a program, without specifying that the Department of
    Education offers PSLF and another servicer, FedLoan Servic-
    ing, administers it. Had Navient provided Dr. Gaede truthful in-
    formation about PSLF and income-driven repayment plans, he would
    be more than halfway through his qualifying payments for loan for-
    giveness under PSLF. Instead, he must spend another ten years
    making qualifying payments. By that time, he will be 78 years old.

   Plaintiff Jessica Saint-Paul is a full-time executive director for a non-
    profit organization in California who took out FFEL Loans for her
    graduate education. Ms. Saint-Paul has spent her entire career, over
    seventeen years, working full time for nonprofit organizations. Be-
    ginning in 2007, she asked Navient multiple times if she qualified for
    PSLF and if she could make her loan payments on an income-driven
    repayment plan. Navient told Ms. Saint-Paul that her option to
    reduce her loan payments was limited to entering into a for-
    bearance or a deferment, that she would qualify for PSLF af-
    ter 120 consecutive loan payments, and that she should submit
    the paperwork for PSLF after making all of those payments.
    This was false. A borrower’s loan payments need not be con-
    secutive in order to qualify for PSLF, and payments on FFEL
    Loans do not qualify for PSLF unless they are consolidated
    into Direct Loans. As a result of Navient’s misrepresentations, Ms.
    Saint-Paul entered into multiple forbearances, believing that was

                                     13
    Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 17 of 117



    her only option for reducing her payments and that she would never
    qualify for loan forgiveness. Ms. Saint-Paul lost a decade of pay-
    ments that could have been qualifying toward PSLF, and has made
    and will be required to make thousands of dollars in payments of
    principal and interest that otherwise would have been forgiven under
    PSLF.

   Plaintiff Rebecca Spitler-Lawson is a college professor living in Cali-
    fornia who has Direct and FFEL loans. Navient falsely informed
    her that because she holds positions at multiple colleges, she
    could not qualify for PSLF. But a borrower may meet PSLF’s
    full-time work requirement with a combination of part-time
    positions or with one full-time position. As a result of Navient’s
    misrepresentations, Ms. Spitler-Lawson believed that she was not
    eligible for PSLF and continued making non-qualifying payments,
    and has made and will be required to make thousands of dollars in
    payments of principal and interest that otherwise would have been
    forgiven under PSLF.

   Plaintiff Michelle Means is a full-time public school teacher living in
    Maryland who took out Direct Loans to pursue her graduate degree.
    She saves money and clips coupons to provide food and other neces-
    sities for her students, who live in poverty and are often faced with
    eviction and domestic violence in the home. Navient misled Ms.
    Means by telling her that a single missed or late payment
    would be enough to completely disqualify her for PSLF. But a
    borrower’s qualifying payments for PSLF need not be consec-
    utive, and a borrower may continue making qualifying pay-
    ments even if they have missed payments in the past. Ms. Means
    did not pursue PSLF further, believing that in her challenging finan-
    cial situation she would be unable to make 120 payments without a
    single interruption. As a result of Navient’s misrepresentations, Ms.
    Means has made and will be required to make thousands of dollars
    in payments of principal and interest that otherwise would have been
    forgiven under PSLF.

   Plaintiff Elizabeth Kaplan is a full-time public school teacher living
    in Maryland who took out Direct loans for her undergraduate degree.
    Upon graduation, Ms. Kaplan was working at a non-profit entity and
    was enrolled in an income-driven repayment plan with payments of
    $0 per month. Payments of $0 under an income-driven repayment
    plan are qualifying payments for the purpose of PSLF. When she
    specifically asked about PSLF, Navient falsely informed Ms.
    Kaplan that to be eligible for PSLF, her payments must be

                                    14
    Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 18 of 117



    consecutive, and any break in payment would require her to
    start the 120 qualifying payments over from the beginning. Be-
    cause of this misrepresentation, after Ms. Kaplan went to
    graduate school for her master’s degree and her loans were
    placed in deferment, Ms. Kaplan believed that her prior pay-
    ments of $0 per month no longer qualified. However, a bor-
    rower’s qualifying payments for PSLF need not be consecutive.
    After Ms. Kaplan began working as a teacher, she asked Navient
    about recertifying her income for income-driven repayment. Navient
    advised Ms. Kaplan that her monthly payment would be higher un-
    der the income-based repayment plan. This advice was incorrect.
    Because of Navient’s misrepresentations, Ms. Kaplan has made pay-
    ments under the standard repayment plan for the last two years.
    She has made and will be required to make thousands of dollars in
    payments of principal and interest that otherwise would have been
    forgiven under PSLF.

   Plaintiff Jennifer Guth is a full-time pre-K-8 library teacher living in
    Maryland who took out FFEL Loans to pursue her law and masters’
    degrees. Ms. Guth consolidated her FFEL Loans into Direct Loans
    in order to pursue PSLF. Navient misled her by informing her
    she had to make consecutive payments in order to be eligible
    for PSLF and advised her not to pursue PSLF if she were going
    to continue with school and only make intermittent payments.
    Ms. Guth relied on Navient’s advice and has been in forbearance or
    deferment on her loans for multiple years, incurring additional inter-
    est and simultaneously not making any qualifying payments toward
    PSLF. Based on Navient’s misrepresentation, Ms. Guth has resigned
    herself to taking two community college courses each semester to re-
    main in deferment because she believes she cannot afford to repay
    her loans. Ms. Guth will be required to make hundreds of thousands
    of dollars in payments of principal and interest that otherwise would
    have been forgiven under PSLF.

   Plaintiff Megan Nocerino is a full-time middle school literacy teacher
    living in Florida who took out both Direct and FFEL Loans for her
    masters and doctoral degree. When Dr. Nocerino asked Navient
    about income-driven repayment plans and loan forgiveness,
    Navient misled Dr. Nocerino by informing her that she was
    only eligible for a temporary forbearance and that she was not
    eligible for any forgiveness programs. Dr. Nocerino relied on Na-
    vient’s advice and has been in forbearance on her loans multiple
    times, thereby incurring additional interest and simultaneously not
    making any qualifying payments toward PSLF. Dr. Nocerino lost

                                     15
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 19 of 117



               years of payments that could have been qualifying toward PSLF, and
               has made and will be required to make thousands of dollars in pay-
               ments of principal and interest that otherwise would have been for-
               given under PSLF.

         31.      These are just a few of the examples in which public servants’ and their

families’ lives have been ruined by Navient’s evisceration of the promise of PSLF debt

relief. As Senator Hillary Clinton remarked on the Senate floor the day that the final

bill creating PSLF was approved:

         I hear from many young people in New York and around the country,
         who want to be teachers, police officers, nurses, social workers and pub-
         lic defenders, but sadly are so straddled with debt, such careers are not
         an option for them. This is the wrong policy; and today, we send the
         message that we want to encourage more young people to go into lower
         paying public service jobs.… I strongly believe this program will help to
         fill the void in public service our nation will soon face as our baby boomer
         generation sets to retire by providing an incentive for college graduates
         to pursue lower paying, but vital professions.24

         32.      And as Senator Patrick Leahy stated:

         Because tuition has increased well beyond the rate of student assis-
         tance, students today are graduating with staggering debt burdens.
         With the weight of this debt on their backs, recent college graduates un-
         derstandably gravitate toward higher paying jobs that allow them to pay
         back their loans. Unfortunately, all too often these jobs are not in the
         arena of public service or areas that serve the vital public interests of
         our communities and of our country. We need to be doing more to sup-
         port graduates who want to enter public service, be it as a child care
         provider, a doctor or nurse in the public health field, or a police officer
         or other type of first responder.25

         33.      Instead of helping relieve the financial burden of student loans by sup-

porting PSLF, Navient has locked these public servants in a prison of permanent

financial distress.




24   9/7/2007 Sen. Hillary Clinton Congressional Record S11249.
25   7/19/2007 Sen. Patrick Leahy Congressional Record S9574-02.
                                          16
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 20 of 117




      34.     Borrowers who place their trust in Navient find themselves in worse,

not better, circumstances. This action seeks to compensate borrowers who qualify for

PSLF for the harm caused by Navient’s misconduct and to stop Navient from contin-

uing to lead borrowers into financial ruin simply to increase its own profits.

      35.     By misleading borrowers about the PSLF program, Navient

              a.    breaches the MPN Contracts between the Department of Educa-
                    tion, for whom Navient acted as an agent, and Plaintiffs and those
                    similarly situated by failing to comply with the Higher Education
                    Act (“HEA”) and the Department of Education regulations;

              b.    tortiously interferes with the MPN Contracts;

              c.    tortiously interferes with expectancy of loan forgiveness after 120
                    PSLF-qualifying payments;

              d.    breaches the Servicing Contracts between Navient and the De-
                    partment of Education for which Plaintiffs and those similarly
                    situated are intended third-party beneficiaries;

              e.    unjustly enriches itself at the expense of Plaintiffs and those sim-
                    ilarly situated;

              f.    violates its fiduciary duty owed to Plaintiffs and those similarly
                    situated;

              g.    violates the standard of care that Navient owed Plaintiffs and
                    those similarly situated;

              h.    makes negligent misrepresentations in violation of Maryland law;

              i.    makes negligent misrepresentations in violation of Florida law;

              j.    makes negligent misrepresentations in violation of New York law;

              k.    makes negligent misrepresentations in violation of California
                    law;

              l.    violates the Maryland Consumer Protection Act, Md. Code Ann.,
                    Com. Law § 13-301 et seq.;

              m.    violates the Florida Deceptive and Unfair Trade Practices Act,
                    Fla. Stat. § 501.201 et seq.;
                                          17
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 21 of 117



              n.    violates the New York Consumer Protection from Deceptive Acts
                    and Practices Law, New York General Business Law § 349 et seq.;
                    and

              o.    violates the California Consumers Legal Remedies Act, Cal. Civ.
                    Code § 1750 et seq.


      36.     Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(1), 23(b)(2), and 23(b)(3) on behalf of the proposed Nationwide Classes

and Subclasses of borrowers in Maryland, Florida, New York, and California, of all

individuals who (i) have or had federal FFEL or Direct Loans serviced by Navient;

(ii) have been employed full-time, under the definition used by the program, by a

qualifying public service employer for purposes of PSLF; (iii) have contacted Navient

regarding their eligibility for PSLF; and (iv) have relied upon Navient’s advice in the

past or present or will rely on it in the future. Navient caused Plaintiffs, along with

those similarly situated, significant damage including: (i) excess payments under re-

payment plans or for loans that did not qualify for PSLF; (ii) unpaid interest added

to the principal balance; and (iii) the loss of the benefit of PSLF by individuals who

would have otherwise qualified for PSLF but for Navient’s misconduct.

      37.     Navient places Plaintiffs, along with those similarly situated, in immi-

nent danger of future irreparable harm by continuing its pattern of providing false

information to borrowers. Plaintiffs therefore seek to enjoin Navient from continuing

to misrepresent to borrowers that they are not eligible for PSLF, from providing in-

correct information to borrowers regarding PSLF, and from affirmatively restricting

borrowers’ ability to enroll in PSLF, and to require Navient to change its incentive

compensation programs so that Navient employees are not paid based on how quickly

they can end a conversation with a borrower.




                                          18
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 22 of 117



                                  THE PARTIES

                                     Plaintiffs

                                 Kathryn Hyland

      38.     Plaintiff Kathryn Hyland is a middle school literacy teacher and coach

in New York.

      39.     Ms. Hyland took out student loans for her undergraduate and master’s

degree under the FFEL program.

      40.     Upon graduating with her master’s degree in 2009, Ms. Hyland began

repaying her loans under the graduated repayment plan.

      41.     Ms. Hyland trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Hyland trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness pro-

grams.

      42.     Since 2009, Ms. Hyland has reached out to Navient several times when

she was having difficulty making payments. Navient falsely informed her that for-

bearance was her best option even though there were income-driven repayment plans

available to her.

      43.     Ms. Hyland first asked Navient about qualifying for PSLF in 2013. Ms.

Hyland faxed her Employment Certification Forms for PSLF to Navient in January

2014. Navient indicated that the forms were incomplete, so she continued to resubmit

them through January of 2015.

      44.     Once a completed version was received, Navient informed Ms. Hyland

at that time that she did not need to submit these forms until 2017, and that she

would be eligible for PSLF in 2017 because by then, PSLF would have existed for ten

                                         19
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 23 of 117




years. Navient further informed Ms. Hyland that her employment was approved for

purposes of PSLF and that her Employment Certification Forms would be kept on

file with Navient until 2017.

      45.     Ms. Hyland made a note in her yearly planner to call Navient in 2016

and 2017 regarding PSLF to ensure that her loans and employment were eligible for

PSLF. In telephone calls in 2015 and 2016, Navient continued to tell Ms. Hyland

that she was eligible and “on track” for PSLF. Based on this information, Ms. Hyland

continued to make payments under the graduated repayment plan.

      46.     In November of 2016, Ms. Hyland called Navient to ensure she had eve-

rything she needed to begin the process of applying for PSLF in 2017. During that

call, Navient informed Ms. Hyland for the first time that none of her loan payments

had qualified for PSLF and that she would need to consolidate her loans from FFEL

Loans into Direct Loans in order to begin making qualifying payments for PSLF.

      47.     Ms. Hyland requested the call logs from her previous conversations with

Navient representatives. Navient refused to produce them and denied that Ms. Hy-

land had ever inquired about PSLF or that Navient had given her any incorrect in-

formation.

      48.     Ms. Hyland filed a complaint with the CFPB on January 21, 2017 stat-

ing that “[o]ver the years I have been forced into forbearance [and] never informed

that the interest would continue to accrue. I have specifically called and asked about

repayment and forgiveness options and been given incorrect information.… I have

been a teacher in NYC for the last ten year and am a mother of two. I am struggling

to get by and live paycheck to paycheck. I was never made aware of other options

than forbearance in the past and never told about forgiveness or repayment options

and given false information when I asked directly.” The CFPB closed Ms. Hyland’s

complaint purportedly based on Navient’s response without further investigation.

                                         20
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 24 of 117




      49.     Ms. Hyland also filed a complaint with the Department of Education’s

office of Federal Student Aid in March of 2017. Ms. Hyland was assigned an advocate

by Navient due to her complaint but, even after five attempts, never got a return

phone call. Instead, Navient provided a response to her complaint directly to the

Department of Education, stating that it had “found no circumstances where Public

Service Loan Forgiveness was discussed or where you were given incorrect infor-

mation.” The Department of Education then closed the complaint without further

inquiry.

      50.     At this stage in her career, Ms. Hyland would like to pursue a master’s

degree in Special Education Administration but “cannot fathom taking out additional

loans.” Ms. Hyland does not have money to purchase her own home, cannot afford

after-school programs for her child, and has to borrow money from family to send her

daughter to preschool. After 11 years of teaching in the Bronx, she “doesn’t have

anything to show for it for what she can do for her family or herself.”

      51.     As a result of Navient’s misrepresentations, Ms. Hyland lost three years

of qualifying payments toward PSLF and has made, and will be required to make,

payments of principal and interest that would otherwise have been forgiven under

PSLF. Had Navient not misrepresented Ms. Hyland’s loan repayment options under

PSLF, she would have submitted an Employment Certification Form and would have

consolidated her loans to ensure that her loan payments qualified for PSLF.

      52.     Navient remains Ms. Hyland’s loan servicer, and until she is able to con-

solidate her loans into Direct loans, enroll in a PSLF-qualifying repayment plan, and

file her Employment Certification Forms, it is likely that Ms. Hyland will be forced

to contact Navient again to seek advice about her specific loan circumstances and

getting on track to qualify for PSLF, despite her fear that Navient will again provide

untruthful or incorrect information.

                                          21
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 25 of 117




                                  Melissa Garcia

             Plaintiff Melissa Garcia resides in New York and is a public school

teacher with the New York City Department of Education.

             Ms. Garcia took out Direct student loans beginning in 2010 to pay for a

master’s degree program. Her loans were originally serviced by Sallie Mae, Navient’s

predecessor, which became Navient in 2014.

             Ms. Garcia began repaying her loans in 2012 on an income-driven

repayment plan.

             Ms. Garcia trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Garcia trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.    In 2013, Navient advised Ms. Garcia she would save money if she

consolidated her loans. This representation was false, as the consolidation caused

her to lose the 37 qualifying payments she had made toward PSLF.

             In 2014, Ms. Garcia asked Navient whether, as a teacher, she was

eligible for loan forgiveness, and Navient told her she would get the greatest benefit

from PSLF.     Ms. Garcia then informed Navient that she had completed her

Employment Certification Form for PSLF. Navient instructed her not to submit this

form, but instead to wait until she had made the 120 qualifying payments. This was

false; borrowers can submit their Employment Certification Forms at any time. But

when a borrower submits those forms and qualifies for PSLF, the borrower’s loan is

sent to FedLoan Servicing and is no longer serviced by Navient (and Navient no

longer collects servicing fees)—a situation Navient has taken pains to avoid.



                                         22
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 26 of 117




            Had Ms. Garcia not been misinformed by Navient regarding the

submission of her Employment Certification Form, she would have qualified for the

PSLF program and her student loan servicing would have been transferred to

FedLoan Servicing.    After submitting her Employment Certification Form, Ms.

Garcia would have been able to determine how many payments she had made toward

PSLF. Instead, Ms. Garcia’s loan remained with Navient.

            Ms. Garcia spoke to Navient representatives several times regarding

her desire to qualify for PSLF and inquired as to whether she was on track for loan

forgiveness. In response, Navient assured Ms. Garcia she was making progress

toward PSLF and told her how many qualifying payments she had made for PSLF.

This representation was false, as borrowers can only obtain accurate information

about their progress toward PSLF after submitting an Employment Certification

Form to FedLoan Servicing.

            In 2016, after filing a joint tax return with her spouse for the first time,

Navient told Ms. Garcia that her income-driven repayments would increase. Ms.

Garcia asked how her payments could be lowered, and Navient told Ms. Garcia that

she could enroll in an extended repayment plan. Even though Navient knew Ms.

Garcia intended to qualify for PSLF, Navient did not inform Ms. Garcia that the

extended repayment plan was not a qualifying plan. Ms. Garcia continued making

her student loan payments on the new extended repayment program, unaware that

none of these payments was considered a “qualifying payment” for PSLF.
            Ms. Garcia contacted Navient several times after enrolling in the

extended repayment plan to express her difficulty in making her loan payments and

her desire to qualify for PSLF. Each time, Navient offered Ms. Garcia forbearances

rather than giving her accurate information about qualifying for PSLF.



                                         23
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 27 of 117




               Had Navient not falsely instructed Ms. Garcia not to submit her

Employment Certification Form, Ms. Garcia would have obtained accurate

information from FedLoan Servicing about qualifying for PSLF. Ms. Garcia relied

upon Navient’s expertise in continuing to make her payments and believed that

Navient would assist her in qualifying for PSLF. Navient knew that Ms. Garcia was

relying on Navient’s guidance to qualify for PSLF but nevertheless falsely

represented to her that her loan payments were qualifying payments for PSLF and

instructed her not to submit the paperwork that would have allowed her to discover

the truth.

               As a result of Navient’s misrepresentations, Ms. Garcia lost years of

qualifying payments towards PSLF and has made, and will be required to make,

payments of principal and interest that would otherwise have been forgiven under

PSLF. Had Navient not misrepresented Ms. Garcia’s loan repayment options under

PSLF, she would have been able to choose a loan repayment plan under which she

could have made qualifying payments for PSLF.

               Navient remains Ms. Garcia’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms, it is likely that Ms. Garcia will be forced to contact Navient again to seek

advice about her specific loan circumstances and getting on track to qualify for PSLF,

despite her fear that Navient will again provide untruthful or incorrect information.

                                    Eldon Gaede
               Plaintiff Eldon Gaede is an associate professor of anthropology at a

community college and lives in New York.

               Dr. Gaede took out FFEL Loans to pay for his doctoral degree.

               Dr. Gaede trusted Navient to provide him with truthful and accurate

information about his loan repayment options. Dr. Gaede trusted Navient because

                                          24
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 28 of 117




Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

             Dr. Gaede frequently requested information about income-driven

repayment from Navient for over two years after receiving his PhD. Navient falsely

told him his only two options were standard repayment or forbearance.          As a

consequence, Dr. Gaede continued to enter into forbearances until Navient informed

him that he had no forbearances remaining.

             Dr. Gaede also asked Navient representatives multiple times, from the

time he started repayment, about his eligibility for loan forgiveness programs based

on his occupation as a community college professor. Each time he asked Navient

representatives about PSLF, Navient representatives told him Navient did not have

any such program, without telling him that another servicer, FedLoan Servicing,

administers PSLF.

             In 2012, after finally receiving truthful information from Navient about

income-based repayment, Dr. Gaede enrolled in the income-based repayment plan

and was able to begin making payments on his loans. Due to Navient’s repeated false

statements that it did not offer PSLF, without informing him that another servicer,

FedLoan Servicing, administers PSLF, Dr. Gaede was “resigned that this would be a

lifelong sentence” and believed that he would be “paying until [he] died.”
             Dr. Gaede was determined to make payments on his student loans. In

order to make his payments on the income-based repayment plan, Dr. Gaede had to

cash in a substantial pension fund that he had saved for retirement, 25% of which

was withheld for taxes.    As a result, Dr. Gaede is in an “economically perilous

position” with regard to his retirement.

                                           25
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 29 of 117




             Then, Dr. Gaede learned from a colleague that Navient had

misrepresented his loan forgiveness options and that he could apply for PSLF. Dr.

Gaede submitted an Employment Certification Form for PSLF in 2017. Dr. Gaede

received a letter in reply stating that his years of payments on his FFEL loans did

not qualify him for PSLF and that he would need to consolidate his loans into Direct

Loans to begin the ten-year process of qualifying for PSLF.

             Had Navient truthfully replied to Dr. Gaede’s questions about his loan

repayment and loan forgiveness options, Dr. Gaede would have learned when he first

began repaying his loans that his position as a college professor did in fact qualify

him for PSLF and that he would simply need to consolidate his loans into Direct

Loans in order to begin making qualifying payments. Dr. Gaede would have also

made payments on an income-based repayment plan rather than entering into

multiple forbearances. Instead, due to Navient’s misrepresentations, Dr. Gaede has

spent over five years in forbearance or making payments that do not qualify for PSLF.

             Dr. Gaede has been teaching for over 18 years and has been working in

higher education for 35 years. Even if he starts making qualifying payments toward

PSLF now, he will not qualify for PSLF until he is 78 years old. Dr. Gaede equates

his student debt with being in a prison.

             Navient remains Dr. Gaede’s loan servicer, and until he is able to

consolidate his loans into Direct loans, enroll in a PSLF-qualifying repayment plan,

and file his Employment Certification Forms, it is likely that Dr. Gaede will be forced

to contact Navient again to seek advice about his specific loan circumstances and

getting on track to qualify for PSLF, despite his fear that Navient will again provide

untruthful or incorrect information.




                                           26
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 30 of 117




                                Jessica Saint-Paul

             Plaintiff Jessica Saint-Paul is a full-time director of a nonprofit

organization and adjunct college professor who resides in California.

             Ms. Saint-Paul took out student loans under the FFEL program to pay

for her master’s degree. Ms. Saint-Paul has been working for nonprofit organizations

and as a college professor since completing graduate school in 2005.

             In 2008, Ms. Saint-Paul called Navient to inquire about PSLF. Navient

told Ms. Saint-Paul that in order to qualify for PSLF, she would have to make 120

consecutive payments on her loans. This representation was false, as Ms. Saint-

Paul’s student loans were under the FFEL program and needed to be consolidated

into Direct Loans in order for her payments to qualify for PSLF.

             Ms. Saint-Paul called Navient multiple times due to difficulties making

her loan payments and inquired about her options for reducing her payments. In

response to Ms. Saint-Paul’s questions, Navient told her that her option to reduce her

loan payments was limited to entering into a forbearance or a deferment.

             In 2014, Ms. Saint-Paul called Navient again to inquire about her loan

repayment options and PSLF. A Navient representative told Ms. Saint-Paul that in

ten years, her loans would be forgiven. This representation was false, as Ms. Saint-

Paul’s student loans were under the FFEL program and needed to be consolidated

into Direct Loans in order for her payments to qualify for PSLF. Navient told Ms.

Saint-Paul that she should submit paperwork for PSLF after she had paid her loans

after ten years of repayment. This representation was also false, as the Department

of Education instructs borrowers to submit their Employment Certification Forms as

early as possible.
             Navient also did not inform Ms. Saint-Paul that she had to be on an

income-driven repayment plan in order to qualify for PSLF. She has been making

                                         27
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 31 of 117




payments under an interest-only plan and a graduated repayment plan, neither of

which qualifies for PSLF.

             Navient remains Ms. Saint-Paul’s loan servicer, and until she is able to

consolidate her loans into Direct loans, enroll in a PSLF-qualifying repayment plan,

and file her Employment Certification Forms, it is likely that Ms. Saint-Paul will be

forced to contact Navient again to seek advice about her specific loan circumstances

and getting on track to qualify for PSLF, despite her fear that Navient will again

provide untruthful or incorrect information.

                              Rebecca Spitler-Lawson

             Plaintiff Rebecca Spitler-Lawson is an adjunct professor at two non-

profit colleges and resides in California.

             Ms. Spitler-Lawson took out both FFEL Loans and Direct Loans while

pursuing her master’s degree in English.

             After her graduation in 2011, she began making payments on her loans

under an income-based repayment plan.

             Ms. Spitler-Lawson trusted Navient to provide her with truthful and

accurate information about her loan repayment options. Ms. Spitler-Lawson trusted

Navient because Navient and the Department of Education represented that Navient

has expertise as a student loan servicer and offers needed services to federal student

loan borrowers, including assistance with enrolling in repayment plans and loan

forgiveness programs.
             In early 2016, Ms. Spitler-Lawson began the process of recertifying her

income for her income-based repayment plan. After her recent marriage, however,

her payments increased to an amount she could not afford. She went into forbearance

until July of 2016.



                                             28
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 32 of 117




              After her forbearance period ended, Ms. Spitler-Lawson realized her

payments on the income-based repayment plan were not reducing her principal. Ms.

Spitler-Lawson then called Navient in July 2016 to inquire about her eligibility for

PSLF due to her position as an adjunct professor at two nonprofit colleges. Navient

representatives falsely informed Ms. Spitler-Lawson that in order to qualify for

PSLF, she would need to work full-time in one position. In fact, working in multiple

qualifying positions that add up to thirty hours per week for eight months of the year

qualifies a borrower for PSLF.

              Due to Navient’s misrepresentations, Ms. Spitler-Lawson believed she

was not eligible for PSLF and continued making non-qualifying payments on her

FFEL loans.     Had Navient not misrepresented the requirements for PSLF, Ms.

Spitler-Lawson would have consolidated her FFEL Loans into Direct Loans in order

to begin making qualifying payments for PSLF.

              In addition, due to Navient’s false statement that Ms. Spitler-Lawson’s

employment with multiple colleges would not qualify her for PSLF, Ms. Spitler-

Lawson decided not to recertify her income for the income-based repayment plan and

instead to make the standard monthly payments in order to pay off her loans. While

she technically still remains within the income-based repayment plan, her choice not

to recertify her income based on Navient’s inaccurate advice resulted in her payments

increasing to the standard monthly amount. She has made these increased payments

for over two years.
              Ms. Spitler-Lawson made a number of financial sacrifices in order to

make these larger payments.         Had Navient not misrepresented the PSLF

requirements to Ms. Spitler-Lawson, Ms. Spitler-Lawson would have remained on

income-based repayment rather than make larger payments under the standard

repayment plan. Moreover, she would have consolidated her FFEL Loans into Direct

                                         29
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 33 of 117




Loans to ensure all of her student loans qualified for PSLF. Now she is faced with

repayment of her FFEL Loans at the total amount with no opportunity for

forgiveness.

               Navient remains Ms. Spitler-Lawson’s loan servicer, and until she is

able to consolidate her loans into Direct loans, enroll in a PSLF-qualifying repayment

plan, and file her Employment Certification Forms, it is likely that Ms. Spitler-

Lawson will be forced to contact Navient again to seek advice about her specific loan

circumstances and getting on track to qualify for PSLF, despite her fear that Navient

will again provide untruthful or incorrect information.

                                   Michelle Means

               Plaintiff Michelle Means is a first-grade teacher who resides in

Maryland.

               Ms. Means took out Direct Loans to pay for her master’s degree.

               Ms. Means trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Means trusted Navient because

Navient and the Department of Education represented Navient has expertise as a

student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
               Ms. Means has asked Navient multiple times since 2012 whether any

loan forgiveness options were available to her as a teacher, including PSLF. Navient

did not give Ms. Means information about PSLF loan forgiveness administered

through FedLoan Servicing and instead told her about repayment plans.

               In 2012, Navient representatives falsely told Ms. Means that in order to

qualify for PSLF, she would need to make 120 consecutive, on-time payments and

would be disqualified if she missed a payment, went into forbearance or deferment.

                                           30
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 34 of 117




Based on this misrepresentation, Ms. Means believed she would not be able to qualify

for PSLF and did not submit an Employment Certification Form or otherwise pursue

PSLF.

             Had Navient representatives truthfully informed Ms. Means that the

120 PSLF-qualifying payments need not be consecutive and that a borrower seeking

PSLF will not be disqualified from PSLF by going into forbearance while in

repayment, Ms. Means would have submitted an Employment Certification Form and

would have switched her repayment plan to a plan that qualifies for PSLF.

             In subsequent conversations, when Ms. Means has contacted Navient to

ask about her loan repayment options, Navient representatives have steered Ms.

Means away from income-driven repayment plans and into forbearances or non-

qualifying repayment plans.

             After several years of asking Navient about income-driven repayment,

Ms. Means initially enrolled in an income-driven repayment plan in 2016 but was

subsequently enrolled in the graduated repayment plan. Ms. Means ultimately went

into forbearance in 2018 when she was unable to make loan payments during

maternity leave and currently remains in forbearance.          Based on Navient’s

misrepresentations, Ms. Means has spent years believing that she could not qualify

for PSLF and making loan payments that did not qualify for PSLF.
             Ms. Means has made several financial sacrifices in order to pay her

student loans. She has been forced to borrow money from her parents and was not

able to purchase a home for several years due to her student loan debt. This debt has

caused anxiety and stress in her life, and she is concerned about the damage such

debt will have on her credit and ability to put away savings for her and her family’s

future. Ms. Means’ student loan debt has also prevented her from seeking additional

teaching certifications out of fear she will incur greater student debt. Ms. Means is

                                         31
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 35 of 117




approaching recertification in 2020 and will have to either pay out of pocket or get

more loans to remain a licensed teacher in her state.

             Navient remains Ms. Means’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms, it is likely that Ms. Means will be forced to contact Navient again to seek

advice about her specific loan circumstances and getting on track to qualify for PSLF,

despite her fear that Navient will again provide untruthful or incorrect information.

                                 Elizabeth Kaplan

             Plaintiff Elizabeth Kaplan is a full-time public school third grade

reading teacher who resides in Maryland.

             Ms. Kaplan took out Direct Loans to pay for her undergraduate degree.

             After graduating with her bachelor’s degree in 2012, Ms. Kaplan began

working at a nonprofit organization and was enrolled in the income-based repayment

plan with payments of $0 per month.        Payments of $0 under an income-driven

repayment plan are qualifying payments for the purpose of PSLF.

             Ms. Kaplan trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Kaplan trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
             Navient falsely informed Ms. Kaplan that she would need to make 120

consecutive, on-time loan payments in order to qualify for PSLF.

             In 2013, Ms. Kaplan entered a master’s degree program full-time, and

her loans were in deferment while she was in school.               Due to Navient’s

misrepresentations, Ms. Kaplan believed this deferment would prevent her previous

                                         32
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 36 of 117




$0 payments from qualifying for PSLF and that she would have to restart her 120

qualifying payments at that point.

             When Ms. Kaplan began teaching in 2015, she contacted Navient to

inquire about recertifying her income for her income-driven repayment program.

Navient advised Ms. Kaplan that her monthly payment under the income-based

repayment plan would be higher than the standard repayment plan amount. This

advice was incorrect.

             In reliance on Navient’s misrepresentations, Ms. Kaplan began making

payment equivalent to the standard repayment plan amount.

             Had Navient not misrepresented the PSLF requirements to Ms. Kaplan,

Ms. Kaplan would have remained on income-driven repayment rather than make

larger payments under the standard repayment plan.

             Navient remains Ms. Kaplan’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms, it is likely that Ms. Kaplan will be forced to contact Navient again to seek

advice about her specific loan circumstances and getting on track to qualify for PSLF,

despite her fear that Navient will again provide untruthful or incorrect information.

                                  Jennifer Guth

             Plaintiff Jennifer Guth is a full-time elementary and middle school

library teacher who resides in Maryland.
             Ms. Guth took out FFEL loans to finance her law and LLM degrees, and

her masters’ degree in library science. She consolidated her FFEL Loans into Direct

Loans in 2011 in order to pursue PSLF.

             Ms. Guth trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Ms. Guth trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

                                           33
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 37 of 117




a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.

              From 2011 through 2014, Ms. Guth made intermittent payments and

had a series of hardship forbearances. In 2014, Ms. Guth contacted Navient about

income-driven repayment plans so that she could begin repaying her loans in order

to make progress toward PSLF. Navient told Ms. Guth her loans needed to be

removed from forbearance to calculate her income-based repayment amount, and

subsequently stated her monthly payment would be approximately $530. When

repayment started, however, Navient informed Ms. Guth her monthly payment

would in fact be more than $800. Ms. Guth was unable to afford this payment, and

was forced to go into deferment.

              Ms. Guth asked what actions she needed to take at that point to ensure

she qualified for PSLF. Navient misled Ms. Guth by informing her that no paperwork

needed to be submitted; she simply needed to make payments under an income-

driven repayment plan for ten years. This is false as the Department of Education

encourages borrowers to submit their Employer Certification Forms as soon as

possible.

              In addition, Navient falsely informed Ms. Guth that in order to qualify

for PSLF, her payments must be consecutive. Navient advised her not to pursue

PSLF if she thought she may re-enroll in school as that would result in a break in

payments.
              As a result of Navient’s misrepresentation, Ms. Guth did not pursue

PSLF because she knew she may need to take additional coursework in order to renew

her certification. She entered forbearance, incurring additional interest while also

not making any qualifying payments toward PSLF. Had Navient not misrepresented

                                         34
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 38 of 117




her eligibility for PSLF, Ms. Guth would have made qualifying payments to ensure

that her loans would be on track for forgiveness.

             Ms. Guth has resigned herself to taking two college courses per semester

—indefinitely—in order to qualify for a deferment. To even afford these courses, she

must negotiate a payment plan or put the cost on her credit card.

             Navient remains Ms. Guth’s loan servicer, and until she is able to enroll

in a PSLF-qualifying repayment plan and file her Employment Certification

Forms, it is likely that Ms. Guth will be forced to contact Navient again to seek advice

about her specific loan circumstances and getting on track to qualify for PSLF, despite

her fear that Navient will again provide untruthful or incorrect information.

                                  Megan Nocerino

             Plaintiff Megan Nocerino is a full-time middle school literacy teacher

who resides in Florida.

             Dr. Nocerino took out loans to finance her master’s degree in literacy

and her doctoral degree in higher education and educational leadership.             She

consolidated her loans into Direct Loans in November 2013.

             Dr. Nocerino trusted Navient to provide her with truthful and accurate

information about her loan repayment options. Dr. Nocerino trusted Navient because

Navient and the Department of Education represented that Navient has expertise as

a student loan servicer and offers needed services to federal student loan borrowers,

including assistance with enrolling in repayment plans and loan forgiveness

programs.
             Due to her family’s financial circumstance, Dr. Nocerino repeatedly

asked Navient about different repayment options so she that could continue to make

payments on her student loans. Navient told her every year that her best option was



                                          35
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 39 of 117




to enter into forbearance, and she did so, assuming Navient was acting in her best

interest.

              When she asked Navient about forgiveness options, Navient falsely

informed her that she was not eligible for any forgiveness.

              Due to Navient’s misrepresentations, Dr. Nocerino believed that she

was not eligible for PSLF. As a result, Dr. Nocerino has continued to put her loans

into forbearance, accruing additional interest and not making any qualifying

payments toward PSLF. Had Navient not misrepresented her eligibility for PSLF,

Dr. Nocerino would have made qualifying payments to ensure that her loans would

be on track for forgiveness.

              Navient remains Dr. Nocerino’s loan servicer, and until she is able to

enroll in a PSLF-qualifying repayment plan and file her Employment Certification

Forms, it is likely that Dr. Nocerino will be forced to contact Navient again to seek

advice about her specific loan circumstances and getting on track to qualify for PSLF,

despite her fear that Navient will again provide untruthful or incorrect information.

                                    Defendants

              Defendant Navient Corp. is the successor to the Student Loan

Marketing Association (commonly referred to as “Sallie Mae”), a government-
sponsored student enterprise created by Congress in 1972 to support the guaranteed

student loan program created by the Health and Education Act.

              Sallie Mae became fully privatized by 2004. Sallie Mae then split into

SLM Corporation, which serves as the parent company, and Sallie Mae, Inc., which

serves as the subsidiary responsible for a majority of the company’s servicing and

collections businesses.




                                         36
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 40 of 117




             In April 2014, SLM Corporation separated into two publicly-traded

entities: (i) Defendant Navient Corporation (“Navient Corp.”), a servicing and debt

collection business and (ii) SLM Corporation, a student lending business.

             This split enabled Navient Corp. to continue servicing loans while SLM

Corporation was able to provide private loans at interest rates and fee structures

lower than other lenders. According to Forbes magazine: “The bottom line is that

Sallie Mae is changing, and it’s going to leverage its brand recognition among college

students to provide other services that will likely be more profitable for them.”26

             Jack Remondi, former president and CEO of Sallie Mae and current

CEO of Navient Corp. and Navient Solutions, described the transition to Navient as

follows: “Helping our customers navigate the path to financial success is everything

we stand for.… Our new name—Navient—symbolizes the expertise, experience, and

dedication we consistently deliver for our clients and customers.”27

             Pursuant to the 2014 split between Navient Corp. and SLM Corporation,

Navient Corp. assumed responsibility for liabilities resulting from the pre-

reorganization conduct of the prior SLM Corporation and its subsidiaries related to

servicing student loans. Navient Corp. is included in this Complaint as a successor

to SLM Corporation, for servicing misconduct occurring prior to 2014, as well as a

stand-alone entity for the similar misconduct it engaged in after the 2014 split.


26Robert Farrington, How The Sallie Mae and Navient Split May Help Student Loan
Borrowers, FORBES (May 20, 2014), https://www.forbes.com/sites/robertfarring-
ton/2014/05/20/how-the-sallie-mae-navient-split-may-help-student-loan-borrow-
ers/#522d1a3c19af.
27 Sallie Mae, Sallie Mae Selects Navient as Name For New Loan Management, Ser-
vicing, and Asset Recovery Company (Feb. 25, 2014), https://news.sal-
liemae.com/press-release/corporate-and-financial/sallie-mae-selects-navient-name-
new-loan-management-servicing-.


                                          37
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 41 of 117




                 Navient Corp. is a Delaware corporation with its principal place of

business located at 123 Justison Street, Wilmington, Delaware 19801 with call

centers in Fishers, Indianapolis, and Muncie, Indiana; Newark, Delaware; Newton,

Massachusetts;        Reston,    Virginia;    Washington,     D.C.;   and    Wilkes-Barre,

Pennsylvania.28

                 Navient Corp. is a publicly-traded corporation trading under the symbol

NAVI.

                 Navient Corp. is the parent company of Defendant Navient Solutions,

LLC f/k/a Navient Solutions, Inc. (“NSI”).

                 As of December 31, 2016, Navient Corp. held a portfolio $87.7 billion

worth of FFEL Loans.

                 Navient Corp. pools individual FFEL loans held in its portfolio into

securitized trusts known as student loan asset-backed securities (“SLABS”), which

are then sold to investors.       SLABS backed by FFEL Loans are Navient Corp.’s

greatest source of revenue.

                 The 2014 split also resulted in the transfer of Sallie Mae, Inc. to Navient

Corp. Sallie Mae, Inc. then changed its name to Navient Solutions, Inc.

                 NSI is a Delaware corporation and wholly-owned subsidiary of Navient

Corp. NSI is the main servicing subsidiary of Navient Corp., servicing over $300

billion in student loans for more than 12 million borrowers. Of those 12 million

borrowers, approximately 6.1 million have federal student loans. Federal student

loans make up $205.7 billion of Navient’s total servicing portfolio.29




28   See id.
29   Navient Corp., supra note 11, at 4, 8.
                                              38
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 42 of 117




             Following a corporate reorganization, NSI changed its name, effective

January 31, 2017 to Navient Solutions, LLC (“Navient Solutions,” and together with

Navient Corp., “Navient” or “Defendants”).

             Defendant Navient Solutions is a Delaware limited-liability company

and wholly-owned subsidiary of Navient Corp.

             Since their founding, there has been significant overlap between the

corporate governance and management of Defendants.

             Defendants have acted and continue to act as a single enterprise,

including by having identical equitable ownership and identical directors and officers.

For example:

             a.     Jack Remondi simultaneously serves as President and Chief
                    Executive Officer of both Navient Corp. and Navient Solutions;

             b.     John Kane simultaneously serves as Chief Operating Officer for
                    both Navient Corp. and Navient Solutions;

             c.     Christian Lown simultaneously serves as Executive Vice
                    President and Chief Financial Officer for both Navient Corp. and
                    Navient Solutions;

             d.     Steve Hauber simultaneously serves as Senior Vice President and
                    Chief Risk and Compliance Officer for both Navient Corp. and
                    Navient Solutions; and

             e.     Stephen O’Connell simultaneously serves as Senior Vice
                    President and Treasurer for both Navient Corp. and Navient
                    Solutions.30




30 Navient, Leadership, https://www.navient.com/about/who-we-are/leadership/ (last
visited Sept. 27, 2018); Stephen O’Connell, LinkedIn,
https://www.linkedin.com/in/stephen-o-connell-b632b512/ (last visited Sept. 27,
2018).

                                          39
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 43 of 117




                Navient Corp. issues consolidated annual reports and United States

Securities and Exchange Commission (“SEC”) filings for itself and all subsidiaries

outlined above.

                Navient Corp. owns or leases the offices used by Navient Solutions.

                Navient Corp. controls and directs the hiring of employees for its

subsidiaries.

                Navient Corp. and Navient Solutions use the same website.

                Navient’s website provides links to investor information, which includes

quarterly investor presentations issued by Navient but are copyrighted by Navient

Solutions.

                Navient’s Code of Business Conduct states that it “applies equally to all

of us – employees, officers and directors of all Navient companies, including Navient

Solutions, LLC … and all other direct and indirect subsidiaries of Navient

Corporation (referred to collectively as ‘Navient’), as well as consultants hired by

Navient.”31

                At all relevant times, each Defendant acted individually and jointly with

every other named Defendant in committing all acts alleged in this Class Action

Complaint.

                At all relevant times, each Defendant acted (a) as a principal; (b) under

express or implied agency; or (c) with actual or ostensible authority to perform the

acts alleged in this Class Action Complaint on behalf of every other named Defendant.
                At all relevant times, each Defendant acted as the agent of the others,

and each Defendant acted within the scope of its agency as an agent of another.


31 Navient, Navient Code of Business Conduct 5 (Aug., 2017), https://www.na-
vient.com/assets/about/investors/corp-governance/business-code/Navient-
CodeOfBusinessConduct.pdf.

                                            40
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 44 of 117




             At all relevant times, each Defendant knew or realized, or should have

known or realized, that the other Defendants were engaging in or planned to engage

in the violations of law alleged in this Class Action Complaint. Knowing or realizing

that the other Defendants were engaging in such unlawful conduct, each Defendant

nevertheless facilitated the commission of those unlawful acts. Each Defendant

intended to and did encourage, facilitate, or assist in the commission of the unlawful

acts, and thereby aided and abetted the other Defendants in the unlawful conduct.

                                   JURISDICTION

             This Court has subject matter jurisdiction over all claims in this action

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because this action

has been brought as a class action on behalf of proposed classes each in excess of 100

members; the aggregate claims of the Class members exceed $5 million exclusive of

interest and costs; and one or more of the members of each Class is a citizen of a

different state than one or more Defendants.

             This Court has personal jurisdiction over Navient Corp. because it does

business in this District and/or a substantial part of the events or omissions giving

rise to the claims occurred in this District.

             This Court has personal jurisdiction over Navient Solutions because it
does business in this District and/or a substantial part of the events or omissions

giving rise to the claims occurred in this District.

                                        VENUE

             Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the unlawful conduct

alleged in this Class Action Complaint occurred in this District.




                                           41
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 45 of 117



                              FACTUAL ALLEGATIONS

                    Background On Federal Student Loans

             Federal   student   loans   are   made    to     students   regardless   of

creditworthiness and are touted as offering more flexible repayment terms and

options than private loans.

             Federal student loans have several specific characteristics that make

them desirable for borrowers: (i) they are primarily need-based and are made to

student borrowers regardless of credit history, as long as a given borrower meets

program requirements; (ii) their interest rate is set by the federal government;

(iii) they have several repayment options, including those determined by a borrower’s

income and family size; and (iv) they may be discharged in some circumstances such

as a school’s closure or a borrower’s permanent disability.

             The Federal Student Aid office of the Department of Education

(“FSA”)—under the slogan “Proud Sponsor of the American Mind®”—advises that

“students and parents should always exhaust federal student loan options before

considering a private loan.”32

             Therefore, borrowers typically take on federal student loans first before

private student loans. Federal student loans account for the vast majority of the
country’s outstanding student loan debt, with over 90% of student loans federally




32See U.S. Dep’t of Educ., Federal Student Aid, Federal Student Loan Programs (Sep.
2017), https://studentaid.ed.gov/sa/sites/default/files/federal-loan-programs.pdf.


                                          42
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 46 of 117




funded or guaranteed.33 Private student loan debt currently only accounts for $113.2

billion of the overall $1.52 trillion of student debt in the United States.34

             The Department of Education is one of the world’s largest lenders. Its

assets totaled $1,259.2 billion as of September 30, 2017. If it were a bank, it would

be one of the biggest. The vast majority of the Department of Education’s assets—

91.1%—relate to credit program receivables.35 But, unlike a bank, it operates outside

of the oversight of the rules and regulations that govern banking.

             Until about 1994, federal student loans were originated pursuant to the

Federal Family Education Loan (“FFEL”) Program. Federal student loans given to

borrowers through that program are referred to as “FFEL Loans.” FFEL Loans were

originated and funded almost exclusively by private lenders, including Sallie Mae,

and then insured by guaranty agencies.           These guaranty agencies were then

reinsured by the federal government.

             There were four types of FFEL Loans: (i) Subsidized Federal Stafford

Loans made to eligible undergraduate students, who demonstrate financial need, to

cover the costs of higher education at a college or career school; (ii) Unsubsidized

Federal Stafford Loans made to eligible undergraduate, graduate, and professional

students who do not have to have a demonstrated financial need; (iii) FFEL PLUS

Loans made to graduate or professional students and parents of dependent

undergraduate students to help pay for educational expenses not covered by other




33Size of the U.S. Student Lending Market, MEASUREONE, https://measureone.com/in-
dustry.php (2018).
34 The Student Loan Report, Student Loan Debt Statistics 2018, https://student-
loans.net/student-loan-debt-statistics/ (last updated Mar. 3, 2018).
35 U.S. Dep’t of Educ., FY 2017 Agency Financial Report 13 (Nov. 12, 2017),
https://www2.ed.gov/about/reports/annual/2017report/agency-financial-report.pdf.
                                       43
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 47 of 117




financial aid; and (iv) FFEL Consolidation Loans, which allow the borrower to

combine all eligible federal student loans into a single loan with a single loan servicer.

              In 1994, through the William D. Ford Direct Student Loan Program

(“Direct Loan Program”), the federal government began originating loans directly to

borrowers. The federal student loans given to borrowers through that program are

called “Direct Loans.”

              Similar to the structure of FFEL Loans, there are four types of Direct

Loans: (i) Direct Subsidized Loans made to eligible undergraduate students, who

demonstrate financial need, to cover the costs of higher education at a college or

career school; (ii) Direct Unsubsidized Loans made to eligible undergraduate,

graduate, and professional students who do not have to have a demonstrated

financial need; (iii) Direct PLUS Loans made to graduate or professional students

and parents of dependent undergraduate students to help pay for educational

expenses not covered by other financial aid; and (iv) Direct Consolidation Loans,

which allow the borrower to combine all eligible federal student loans into a single

loan with a single loan servicer.

              The FFEL Program and Direct Loan Program operated in tandem until

the economic crisis of 2008, in which major private banks largely left the student loan

market.36
              With the introduction of the Health Care and Education Reconciliation

Act of 2010, the FFEL Program was terminated in favor of an expanded Direct Loan

Program.37 No new FFEL Loans have been issued since June 30, 2010.


36Eric M. Fink and Roland Zullo, Federal Student Loan Servicing: Contract Problems
and Public Solutions 4 (June 25, 2014), http://emfink.net/publications/Stu-
dent_Loan_Servicing.pdf.
37   Id.

                                           44
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 48 of 117




                The Health Care and Education Reconciliation Act of 2010 also provided

an opportunity for FFEL Loan borrowers to consolidate their loans into Direct Loans

and offered a 0.25% interest discount on the resulting Direct Consolidation Loan.

                Despite the elimination of the FFEL Program, FFEL Loans still

constitute approximately 23% of the outstanding federal student loan portfolio of

around $1.34 trillion.38

                         The Life Of A Federal Student Loan

                Taking Out The Loan By Signing An MPN Contract

                When a borrower takes out a student loan, the borrower must first sign

a Master Promissory Note (“MPN”) Contract with the lender (for a FFEL Loan) or

the Department of Education (for a Direct Loan), which outlines the terms and

conditions of the loan, before funds are disbursed.       See Exhibit 1 (FFEL MPN

Contract); Exhibit 2 (Direct Loan MPN Contract). The lender or the Department of

Education may delegate or contract out the performance of its functions, including

under the MPN Contract, to, among others, a servicer.39

                Both the FFEL MPN Contract (Exhibit 1, at 3), and the Direct Loan

MPN Contract (Exhibit 2, at 7) label loan “forgiveness” “a benefit” for the borrower.




38Matt Sessa, Federal Student Aid Posts New Reports to FSA Data Center (Sept. 21,
2017), https://ifap.ed.gov/eannouncements/092117FSAPostsNewReportsToF-
SADataCenter.html.
39   34 C.F.R. § 682.203; see 20 U.S.C. § 1087f.


                                            45
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 49 of 117




                                  FFEL Loan MPN Contract

                Congress required lenders to issue an identical FFEL Loan MPN

Contract to each FFEL borrower.40

                The FFEL Loan MPN Contract incorporates a Borrower’s Rights and

Responsibilities Statement, which “provides additional information about the terms

and conditions of loans [the borrower] receive[s] under the [MPN Contract].” Exhibit

1, at 4.

                The FFEL Loan MPN Contract also specifically incorporates the

borrower’s statutory rights and applicable Department of Education regulations,

stating:

         Loans disbursed under this [MPN Contract] are subject to the [HEA]
         and applicable U.S. Department of Education regulations …. The terms
         of this MPN will be interpreted in accordance with the applicable federal
         statutes and regulations, and the guarantor’s policies. Applicable state
         law, except as preempted by federal law, may provide for certain
         borrower rights, remedies, and defenses in addition to those stated in
         this MPN.

Exhibit 1, at 2, 4.41

                The Department of Education’s regulations expressly require that FFEL

Loan borrowers have a right to consolidate their FFEL Loans into Direct Loans to
pursue PSLF.42

40   20 U.S.C. § 1082(m)(1)(D).
41 See Consumer Fin. Prot. Bureau, Student Loan Servicing 11 (Sept., 2015),
https://files.consumerfinance.gov/f/201509_cfpb_student-loan-servicing-report.pdf
(“Servicers generally must comply with applicable federal and state consumer finan-
cial laws and regulations and, for certain older federal student loans, regulations
promulgated by the Department of Education and authorized by the Higher Educa-
tion Act (HEA).”).
42   34 C.F.R. § 682.201(e)(5)(i).


                                            46
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 50 of 117




                The Department of Education’s regulations also require, among other

things, that the Department of Education or its agents or servicers “provide for

graduated or income-sensitive repayment terms. The Secretary strongly encourages

lenders to provide a graduated or income-sensitive repayment schedule to a borrower

… to make the borrower’s repayment burden commensurate with his or her projected

ability to pay ….”43

                The Department of Education’s regulations expressly provide that FFEL

Loan borrowers have a right to an income-based repayment plan.44

                Federal law provides that “FFEL loan agreements shall be enforceable

in all federal and state courts … in accordance with the terms of the [MPN

Contract].”45

                               Direct Loan MPN Contract

                The Department of Education issues an identical Direct Loan MPN

Contract to each Direct Loan borrower.

                The Direct Loan MPN incorporates the Borrower’s Rights and

Responsibilities Statement, the borrower’s statutory rights, and applicable

Department of Education’s regulations, stating:

         The terms of this [MPN Contract] will be interpreted in accordance with
         the [Higher Education Act] (20 U.S.C. 1070 et seq.), [the Department of
         Education’s] regulations, any amendments to the [Higher Education
         Act] and the regulations in accordance with the effective date of those
         amendments, and other applicable federal laws and regulations. …



43   34 C.F.R. § 682.208.
44   34 C.F.R. § 682.215.
4520 U.S.C. § 1082(m); see also National Consumer Law Center, Inc., NCLC Digital
Library, Section 5.6.4.2 Other State Law and Common Law Claims, https://li-
brary.nclc.org) (June 22, 2018).

                                           47
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 51 of 117



         Under applicable state law, except as preempted by federal law, you may
         have certain borrower rights, remedies, and defenses in addition to
         those stated in this MPN [Contract] and the Borrower’s Rights and
         Responsibilities Statement. …

         The terms and conditions of loans made under this MPN [Contract] are
         determined by the [Higher Education Act] and other applicable federal
         laws and regulations. … Under applicable state law, except as
         preempted by federal law, you may have certain borrower rights,
         remedies, and defenses in addition to those stated in the MPN [Contract]
         and this Borrower’s Rights and Responsibilities Statement.46

                The Direct Loan MPN Contract specifically states: “A Public Service

Loan Forgiveness (PSLF) program is also available. Under this program, we will

forgive the remaining balance due on your eligible Direct Loan Program loans after

you have made 120 payments on those loans (after October 1, 2007) under certain

repayment plans while you are employed full-time in certain public service jobs.”47

                The Department of Education’s regulations applicable to Direct Loans

also expressly require that borrowers have a right to access the PSLF Program.48

                Federal law mandates that Direct Loan borrowers have the right to

access the full complement of income-driven repayment plans.49

                                  Repaying The Loan

                The FFEL Loan MPN Contract and the Direct Loan MPN Contract both
outline available repayment plans. See Exhibit 1, at 5; Exhibit 2, at 13-16.

                The standard repayment term is 10 years (“Standard Repayment Plan”).




46   Exhibit 2, at 3, 8.
47   Exhibit 2, at 18.
48   34 C.F.R. § 685.219.
49   See 34 C.F.R. § 685.208; 34 C.F.R. § 685.209; 34 C.F.R. § 685.221.

                                            48
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 52 of 117




               In addition to this Standard Repayment Plan, there are repayment

plans for FFEL Loan and Direct Loan borrowers with various eligibility

requirements. For example, a borrower may enroll in the Graduated Repayment Plan

in which the payments increase every two years but the repayment term remains 10

years; a borrower may enroll the Extended Repayment Plan in which the repayment

term increases to 25 years; or a borrower may enroll in an income-driven repayment

plan, which tailors repayment obligations based on the borrower’s income.

               FFEL Loan and Direct Loan borrowers can also enter periods of

Deferment and Forbearance.

                            Income-Driven Repayment Plans

               Income-driven repayment plans allow eligible borrowers to pay an

amount that is determined by their income and family size.              Income-driven

repayment plans can lower a borrower’s monthly payments to as low as $0 per month.

These plans help borrowers avoid delinquency, pay down their debt faster, and

increase their overall creditworthiness.50

               There are two income-driven repayment plans available to FFEL Loan

borrowers: (i) the Income-Based Repayment Plan and (ii) the Income-Sensitive

Repayment Plan.51



50See, e.g., id. (“Within seven months of take up, IDR enrollees [with FFEL Loans]
are 21 percentage points less likely to fall delinquent and pay down $90 more student
debt each month compared to those who remain on standard repayment plans. IDR
enrollees have credit scores that are 7.5 points higher, hold 0.1 more credit cards, and
carry $240 higher credit card balances …. IDR enrollees are also 2 percentage points
more likely to hold a mortgage ….”); id. at 3 (“Results suggest IDR increases loan
repayment, credit scores, homeownership, and consumption among student borrow-
ers.”).
51   See 34 C.F.R. § 682.215; 34 C.F.R. § 682.209.


                                             49
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 53 of 117




               There are four income-driven repayment plans available to Direct Loan

borrowers: (i) the Revised Pay As You Earn Repayment Plan (“REPAYE”); (ii) the Pay

As You Earn Repayment Plan (“PAYE”); (iii) the Income-Based Repayment Plan; and

(iv) the Income-Contingent Repayment Plan (“ICR”).52

               The Department of Education provides the below descriptions of, and

comparisons between, each of the income-driven repayment plans:53




52   See 34 C.F.R. § 685.208; 34 C.F.R. § 685.209; 34 C.F.R. § 685.221.
53U.S. Dep’t of Educ., Federal Student Loans: Repaying Your Loans 10-11 (Feb.,
2015), https://studentaid.ed.gov/sa/sites/default/files/repaying-your-loans.pdf.

                                            50
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 54 of 117




             Borrowers can switch to an income-driven repayment plan at any point

during the repayment process. To do so, the borrower must complete an application

with the Department of Education that verifies income and family size using the

borrower’s most recent federal tax return or other evidence of income.


                                         51
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 55 of 117




             To remain in an income-driven repayment plan, a borrower must

recertify his/her income and family size on a yearly basis. If a borrower fails to do so,

his/her payments automatically return to the amount provided for by the Standard

Repayment Plan.

             According to the Government Accountability Office (“GAO”), when

examining the “status of loans by cohort for borrowers who entered repayment in the

same fiscal year, we found [Income-Based Repayment] and PAYE participants had

substantially lower default rates than Standard plan participants.          Specifically,

among borrowers who entered repayment from fiscal year 2010 to fiscal year 2014,

less than 1 percent of [Income-Based Repayment] and PAYE participants had

defaulted on their loan, compared to 14 percent in Standard repayment.”54

                             Deferment And Forbearance

             FFEL and Direct Loans are also eligible for Deferment or Forbearance

if the borrower meets certain criteria. A Deferment allows a borrower to temporarily

stop making payments on a loan. If a borrower cannot make scheduled payments but

is ineligible for a Deferment, the borrower may receive a Forbearance, which is

intended to serve as a short-term, temporary postponement of payment, usually due

to financial hardship.
             During a Deferment period, borrowers of FFEL or Direct Unsubsidized

Loans and FFEL or Direct PLUS Loans are responsible for paying the interest that

accrues during the period of Deferment.

             During Forbearance, borrowers of FFEL and Direct Loans are also

responsible for paying the accruing interest.


54GAO Highlights, Federal Student Loans: Education Could Do More to Help Ensure
Borrowers Are Aware of Repayment and Forgiveness Options (Aug., 2015),
https://www.gao.gov/products/GAO-15-663.

                                           52
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 56 of 117




              According to the Department of Education, in circumstances where the

borrower is responsible for paying the interest on his/her FFEL Loans or Direct Loans

during a Deferment or Forbearance, the borrower can either pay the interest as it

accrues or can allow it to accrue and be capitalized (added to the loan principal

balance) at the end of the Deferment or Forbearance period. If the borrower does not

pay the interest on the loan and allows it to be capitalized, the total amount the

borrower repays over the life of the loan may be higher than the borrower initially

was expected to repay.55

              Because of the risk of the borrower having to pay more over the life of

the loan as a result of a Forbearance—risk that increases as a result of multiple

Forbearances—a Forbearance should only be used if a borrower is temporarily unable

to make scheduled monthly payments, because of, for example, temporary financial

difficulties or medical expenses. Forbearance should not be used instead of income-

driven repayment plans.

                               Forgiving The Loan

              The Department of Education is required by law to forgive outstanding

student loans for certain qualified buyers after those borrowers paid back a portion

of their loans.
              This case focuses on the Public Service Loan Forgiveness Program, or

PSLF, which forgives eligible public servants’ loans after 120 on-time qualifying

payments.




55U.S. Dep’t of Educ., Deferment and Forbearance, https://studentaid.ed.gov/sa/re-
pay-loans/deferment-forbearance (last visited July 26, 2018).

                                         53
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 57 of 117



                  The Public Service Loan Forgiveness Program

                                Background On PSLF

              Borrowers with average student loan debt and salaries in public service

fields are more likely to face financial hardship when repaying their student loans.

Specifically, many workers in the public service sector work “in professions where

credentials are required under federal or state law, as part of professional licensure

requirements, or by employer prerequisites. These borrowers may have little control

over education or credential requirements required of them, yet the financial costs of

these credentials fall on the individuals—particularly those where limited

opportunity for wage growth may limit borrowers’ ability to offset these costs.”56

              In response to this problem, Congress created the PSLF program in 2007

as part of the College Cost Reduction and Access Act.

              The PSLF program was intended to give students the opportunity to

choose careers in public service despite their need for student loans. As Senator

Edward Kennedy remarked on the Senate floor when the final text of the bill was

approved:

        It is the desire of so many of these young people to be involved in public
        service and to help respond to the needs in their communities. They
        want to be part of the solution, not part of the problem. So often, because
        of their indebtedness, they have to choose careers in order to deal with
        the indebtedness. So this legislation will open up or help us take ad-
        vantage of that idealism that is out there. We are giving them a path-
        way to making a difference in terms of the future of our country, and I
        think that is enormously important. That is one of the most important
        parts of this legislation.57


56See Consumer Fin. Prot. Bureau, Staying On Track While Giving Back: The Cost
Of Student Loan Servicing Breakdowns For People Serving Their Communities 20
(Jun., 2017), https://s3.amazonaws.com/files.consumerfinance.gov/f/docu-
ments/201706_cfpb_PSLF-midyear-report.pdf.
57   9/7/2007 Sen. Edward M. Kennedy Congressional Record S11258.

                                            54
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 58 of 117




                               Qualifying For PSLF

             Under the PSLF Program, teachers, administrators, and other

individuals in public service, including government employees and employees of

nonprofit organizations, may have their loan balances forgiven after 120 on-time

payments under a qualifying repayment plan while working full-time for a qualifying

employer.

             To qualify for PSLF, borrowers must:

             a.     Have Direct Loans or consolidate FFEL into Direct Loans;

             b.     Be employed full-time, as defined by the program, by a qualifying
                    public service employer or employers;

             c.     Make 120 on-time qualifying payments on a qualifying
                    repayment plan; and

             d.     Complete the PSLF Application for Forgiveness.

             More specifically, first, only non-defaulted Direct Loans are eligible for

PSLF.58 If a borrower has FFEL Loans, the borrower must consolidate them into a

Direct Consolidation Loan in order for payments to be considered qualifying

payments under PSLF.

             Second, the borrower must be employed by a qualifying employer which

includes: (i) government organizations; (ii) not-for-profit organizations that are tax-

exempt under Section 501(c)(3) of the Internal Revenue Code; and (ii) other not-for-

profit organizations that are not tax-exempt but provide certain types of qualifying

58According to a letter from AFT to Under Secretary Ted Mitchell, one in four federal
borrowers are in default or are struggling to stay current on their loans. Letter From
Randi Weingarten, President, AFT, to Ted Mitchell, Under Secretary, U.S. Dep’t of
Educ. (July 15, 2016), https://www.aft.org/sites/default/files/ltr_doe-student-
loans_071516.pdf.




                                          55
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 59 of 117




public services as their primary function. Certain employers do not qualify for PSLF,

including (i) labor unions; (ii) partisan political organizations; (iii) for-profit

organizations; and (iv) not-for-profit organizations that are not tax-exempt and do not

provide a qualifying public service as their primary function.

               The CFPB estimates that, by the end of 2016, more than 32 million

borrowers were repaying loans that are potentially eligible for PSLF.59

               The full-time-employment requirement is defined as the greater of

(i) meeting the borrower’s employer’s definition of full-time employment or

(ii) working at least 30 hours per week. If the borrower is working in more than one

qualifying part-time job, the borrower may be able to meet the full-time employment

requirement by working a combined 30 hours per week with all employers.

               Third, the borrower must make 120 qualifying payments, which are

defined as payments that were made: (i) after October 1, 2007; (ii) under a qualifying

repayment plan; (iii) for the full amount due as shown on the invoice; (iv) no later

than 15 days after the due date shown on the invoice; and (v) while employed full-

time by a qualifying employer. Borrowers cannot make qualifying payments while

their Direct Loans are in: (i) in-school status; (ii) a grace period; (iii) Deferment; or

(iv) Forbearance.

               The 120 qualifying payments do not have to be consecutive. If the

borrower makes a monthly payment for more than is due on the invoice, he/she will

only receive credit for one qualifying payment for each month.
               Qualifying repayment plans include all of the income-driven repayment

plans outlined above. Although the Standard Repayment Plan is also a qualifying

repayment plan, if a borrower is in repayment on the Standard Repayment Plan,



59   See Consumer Fin. Prot. Bureau, supra note 56, at 20.

                                           56
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 60 of 117




there will be no remaining balance left to forgive after 120 qualifying payments as

the term of the Standard Repayment Plan is ten years. Moreover, if a borrower

consolidates his/her loans into a Direct Consolidation Loan, payments made under

the ten-year Standard Repayment Plan for the prior loan do not qualify for PSLF.

             The Department of Education advises borrowers seeking to qualify for

PSLF to enroll in an income-driven repayment plan: “Therefore, if you are seeking

PSLF and are not already repaying under an IDR plan, you should change to an IDR

plan as soon as possible.”60

             Borrowers may submit an Employment Certification Form(s) for each

employer for whom they worked during the repayment to determine if their

employment or loan repayments qualify for PSLF. Borrowers may begin the PSLF

tracking process by submitting this Employment Certification Form at any time

during repayment.     Borrowers are advised to do so annually or when changing

employers.

             The Department of Education urges borrowers to complete their first

Employment Certification Form and begin the PSLF process at the earliest possible

date: “If you want to qualify for PSLF now or in the future, complete and submit the

Employment Certification Form as soon as possible. Too many borrowers wait to

submit this important form until they have been in repayment for several years, at

which point they learn that they have not been making qualifying payments. In order

to ensure you’re on track to receive forgiveness, you should continue to submit this

form both annually and every time you switch employers.”61


60  U.S. Dep’t of Educ., Public Service Loan Forgiveness, https://studen-
taid.ed.gov/sa/repay-loans/forgiveness-cancellation/public-service (last visited July
26, 2018).
61   Id.

                                         57
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 61 of 117




                 A presentation by the Department of Education at the 2016 FSA

Training Conference for Financial Aid Professionals states, in a slide entitled

“Common Program Misconceptions,” “Borrowers shouldn’t wait to submit an

[Employment Certification Form] until after they have made 10 years of qualifying

payments.”62

                 This certification must be sent to the Department of Education’s

designated servicer for PSLF loans, FedLoan Servicing, rather than the borrower’s

current servicer. See Exhibit 3, at 4.63

                 If the borrower’s employment qualifies, and if some or all of the

borrower’s Direct Loans are not already serviced by FedLoan Servicing, those Direct

Loans will be transferred to FedLoan Servicing. The borrower will receive a notice if

the loans after transferred.

                 The process for the servicer’s evaluation of Employment Certification

Forms and eligibility for PSLF is outlined below.64




62U.S. Dep’t of Educ., 2016 FSA Training Conference for Financial Aid Professionals
(Nov., 2016), http://fsaconferences.ed.gov/conferences/library/2016/2016FSAConfSes-
sion18.ppt.
63   See id.
64   GAO Highlights, supra note 54.

                                            58
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 62 of 117




                Fourth, after the borrower makes 120 on-time qualifying payments,

he/she must complete the PSLF Application for Forgiveness in order to have the

balance of his/her eligible loans forgiven. Exhibit 6.

                The PSLF Application for Forgiveness must also be sent to the

Department of Education’s designated servicer for PSLF Loans, FedLoan Servicing.

See Exhibit 6, at 4.65
                The loan amount forgiven under the PSLF Program is not considered

taxable income by the Internal Revenue Service; therefore, borrowers are not

required to pay tax on the amount that is forgiven.

                According to the GAO, “As of September 2014, Education’s loan servicer

for the program had certified employment and loans for fewer than 150,000 borrowers

65   See also U.S. Dep’t of Educ., supra note 62.

                                            59
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 63 of 117




…. While the number of borrowers eligible for the program is unknown, if borrowers

are employed in public service at a rate comparable to the U.S. workforce, about 4

million may be employed in public service.”66

                As of March 31, 2018, there were approximately 875,000 borrowers who

have submitted one or more Employment Certification Forms with at least one Form

approved by FedLoan Servicing as eligible for PSLF.67

                Data released by the Department of Education indicates that low-to-

moderate income borrowers comprise the largest share of borrowers expected to

benefit from PSLF.68 As of 2016, nearly two thirds (62%) of borrowers who had

certified their intent to pursue PSLF reported earning less than $50,000 per year.69

The vast majority of borrowers (86%) earned less than $75,000 per year.70

                As shown in the slide below from the Department of Education

presentation to the 2016 Conference of the National Association of Student Financial

Aid Administrators, qualifying for and enrolling in PSLF has the greatest impact for

borrowers in terms of total amount paid on their loans, time in repayment, and the

amount that is forgiven.71



66   GAO Highlights, supra note 54.
67 FedLoan Servicing, Public Service Loan Forgiveness Employment Certification
Forms       (ECFs)    (Mar.     31,    2018),   https://studentaid.ed.gov/sa/sites/de-
fault/files/fsawg/datacenter/library/ECFReport.xls.
68See U.S. Dep’t of Educ., Direct Loan Public Service Loan Forgiveness 23 (July,
2016), http://fsaconferences.ed.gov/conferences/library/2016/NASFAA/2016NASFAA-
DirectLoanPSLF.pdf.
69   See U.S. Dep’t of Educ., supra note 62.
70   Id.
71   See U.S. Dep’t of Educ., supra note 68, at 14.

                                               60
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 64 of 117




               According to the GAO, “Borrowers who had employment and loans

certified for PSLF had higher student loan debt than Direct Loan borrowers

generally. According to the September 2014 data on borrowers who had employment

and loans certified for PSLF, 80 percent of borrowers had borrowed more than

$30,000, compared to 36 percent of Direct Loan borrowers overall based on

Education’s data ….”72
               According to a report issued by the CFPB, “[t]hrough a combination of

PSLF and [income-driven repayment] plan, public service borrowers can make the

same number of payments as a typical borrower would under a standard payment

72   GAO Highlights, supra note 54.


                                          61
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 65 of 117




plan (120 months or 10 years of qualifying payments), but with a monthly payment

amount that is manageable relative to their salary.”73

                  Moreover, “absent PSLF, these public service borrowers may pay

comparatively more toward their student debt in total than typical borrowers in

[income-driven repayment] plans – a result of accruing interest charges over a

prolonged repayment term. In this key respect, PSLF offers a path forward for public

service borrowers that [income-driven repayment] alone does not – PSLF ensures

that both the total loan costs and the repayment term for these borrowers remain

manageable over the long term.”74

                              The Loan Servicer: Navient
                  Borrowers’ repayments of their federal student loans are typically

administered by servicing companies.

                  Under federal law creating the FFEL Program, the lender or the

Department of Education is able to “contract[] with another entity to perform any of

the lender’s or the Department of Education’s functions [with respect to the MPN

Contracts], or otherwise delegate[] the performance of such functions to such other

entity.”75 And under federal law creating the Direct Loan Program too, the

Department of Education may enter into contracts for “the servicing and collection of
loans made or purchased.”76




73   See Consumer Fin. Prot. Bureau, supra note 56, at 24.
74   Id. at 25.
75   20 U.S.C. § 1086.
76   20 U.S.C. § 1087f.


                                           62
              Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 66 of 117




                 As the Department of Education’s regulations outline: “A school, lender,

or guaranty agency may contract or otherwise delegate the performance of its

functions under the [Higher Education Act] and this part to a servicing agency or

other party.”77 The Direct Loan MPN Contract similarly states that the Department

of Education “may use a servicer to handle billing and other communications related

to your loan.” Exhibit 2, at 4.

           Navient’s Servicing Contracts With The Department of Education

                 Former Education Secretary Arne Duncan stated: “All hard-working

students and families deserve high-quality support from their federal loan servicer,

and we are continuing to take steps to make sure that is the case.”78

                 The Department of Education entered into the Servicing Contracts (as

defined herein) with Navient, wherein Navient agrees to manage on behalf of the

Department of Education the loans the Federal Government issued to borrowers.79

                 Navient’s predecessor, SLM Corporation, entered into a contract with

the Department of Education to service federal student loans in 2009 (“2009 Servicing

Contract”). See Exhibit 4.

                 Pursuant to the 2009 Servicing Contract, Navient is delegated the

duties of the lender for FFEL Loans and the duties of the Department of Education
for Direct Loans, specifically, “to manage all types of [federal] student aid obligations,

including, but not limited to, servicing and consolidation of outstanding debt.”

Exhibit 4, at 19.



77   34 C.F.R. § 682.203.
78   Id.
79   See Restatement (Third) Of Agency § 1.01 (2006).


                                             63
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 67 of 117




                In carrying out those duties, Navient is obligated “to comply with all

requirements” of the Higher Education Act and any statutory provisions or

regulations governing the FFEL Program as authorized by the Higher Education

Act.80

                The Statement of Objectives of the 2009 Servicing Contract states,

“Recent legislation … enabled the Department to accept former [FFEL] loans in the

form of additional Direct Loan … capacity, and to purchase [FFEL] loans as far back

as 2003, in an effort to bring liquidity and stability back to the student loan market....

With the sudden increase in current and potential loan volume that the Department

will be responsible for servicing, the need for increasing the … student aid servicing

vehicles is determined appropriate at this time.” Exhibit 4, at 19.

                For this reason, the Department of Education sought to “[a]cquire

efficient and effective commercial contract services to manage all types of … student

aid obligations, including, but not limited to, servicing and consolidation of

outstanding debt.” Id.

                The 2009 Servicing Contract specifies that “Public service loan

forgiveness” is offered for Direct Loans (and, by extension, FFEL Loans that have

been consolidated into Direct Loans). Exhibit 4, Attachment A-3, at 4.

                The 2009 Servicing Contract also:

               Instructs that Navient: “will be required to meet all statutory and
                legislative requirements”;

               Mandates Navient’s “[s]pecific compliance activities,” including
                but not limited to those listed on Attachments A-1 through A-3 to
                the Contract;




80   34 C.F.R. § 682.700.

                                            64
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 68 of 117



            Requires Navient to “provide innovative measures” and for “in-
             centives [to] be based on performing assets, rather than transac-
             tion or activity based delinquency incentives;

            Ensures that Navient “will be responsible for maintaining a full
             understanding of all federal and state laws and regulations and
             FSA requirements and ensuring that all aspects of the service
             continue to remain in compliance as changes occur”; and

            Requires Navient to have “a service flexible enough to handle new
             requirements generated by Congress and respond to legislative
             mandates and policy changes.”

Exhibit 4, at 19-20; Attachment A-1, page 3.

             The 2009 Servicing Contract also states that “the intent of the

Department [is] to procure a performance-based contract(s) that … provides best of

business services. To achieve this goal, the Department expects each servicer to

provide commercially available services that will yield high performing portfolios and

high levels of customer satisfaction.” Exhibit 4, at Attachment A-1, page 3; id. at

Attachment A-2, page 3; id. at Attachment A-3, page 3 (emphasis added).

             Navient assumed the rights, obligations, and duties of the 2009

Servicing Contract when it acquired SLM Corporation. In 2014, Navient entered into

an additional Servicing Contract with the Department of Education (“2014 Servicing
Contract,” and together with the 2009 Servicing Contract, “Servicing Contracts”).

The 2014 Servicing Contract incorporates the 2009 Servicing Contract with minimal

modifications. See Exhibit 5.

             Navient has admitted in public filings that the Servicing Contracts have

been modified hundreds of times through various change orders,81 and “are very

81Memorandum of Law In Support of Defendants’ Motion To Dismiss Plaintiff’s Com-
plaint Under Rule 12(b)(6) Or, In The Alternative, For A More Definite Statement
Under Rule 12(e) at 6, Consumer Fin. Prot. Bureau v. Navient Corp., No. 3:17-cv-
00101 (M.D. Pa. Mar. 24, 2017), ECF No. 29.


                                         65
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 69 of 117




specific in what companies like Navient can and can’t do for borrowers—so the

options are very clear.”82 These change orders and modifications have not yet been

made available to the public and could only be reviewed during discovery.

               Thus, both Servicing Contracts govern Navient’s interactions and

communications with borrowers including with respect to providing information

about repayment plans and forgiveness options for the benefit of the borrower.

               Federal statutory or legislative requirements described above, which are

expressly incorporated into the Servicing Contracts, specifically provide borrower

with access to benefits such as income-driven repayment plans and PSLF.83 Navient

is required to provide such options for eligible borrowers under their Servicing

Contracts.

               The Department of Education’s statements indicate that these Servicing

Contracts were entered into for the benefit of the borrowers.        According to the

Department of Education’s press statement surrounding the release of the 2014

Servicing Contract, the modifications were implemented “to strengthen incentives for

them to provide excellent customer service and help borrowers stay up-to-date on

their payments. This action will help ensure that borrowers receive the highest

quality support as they repay their federal student loans and help [the Department

of Education] better monitor the performance of loan servicers to help them continue

to improve.”84 At a minimum, the Department of Education’s statements make clear



82   Farrington, supra note 26.
83See 34 C.F.R. § 682.208; 34 C.F.R. § 682.215; 34 C.F.R. § 682.201(e)(5)(i); 34 C.F.R.
§ 685.208; 34 C.F.R. § 685.209; 34 C.F.R. § 685.221; 34 C.F.R. § 685.219.
84U.S. Dep’t of Educ., U.S. Department of Education Strengthens Federal Student
Loan Servicing (Aug. 29, 2014), https://www.ed.gov/news/press-releases/us-depart-
ment-education-strengthens-federal-student-loan-servicing (emphasis added).

                                           66
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 70 of 117




that Navient was obligated under the Servicing Contract to provide truthful

information that would materially benefit borrowers.

             Borrowers, including Plaintiffs and all those similarly situated, are thus

intended third party beneficiaries of both Servicing Contracts.

     Borrowers Rely On Navient For Accurate Information About Loan
                         Repayment And PSLF

             The federal student loan repayment processes are opaque and

enormously complex. Because the Department of Education has contracted out its

loan-servicing obligations, borrowers must turn to Navient to guide them through the

options for repaying their federal student loans.

             The Department of Education and Navient both make clear that

Navient has a material role in assisting borrowers—including public service

borrowers—that extends far beyond simply collecting payments and processing

paperwork.

             According to the Department of Education’s informational website

directed at federal student loan borrowers:     “A loan servicer is a company that

handles the billing and other services on your federal student loan. The loan servicer

will work with you on repayment plans and loan consolidation and will assist you
with other tasks related to your federal student loan. It is important to maintain

contact with your loan servicer. If your circumstances change at any time during

your repayment period, your loan servicer will be able to help.”85

             The Department of Education’s informational website also states:

             a.    Student loan servicers “are responsible for collecting payments on
                   a loan, advising borrowers on resources and benefits to better

85U.S. Dep’t of Educ., Loan Servicers, https://studentaid.ed.gov/sa/repay-loans/under-
stand/servicers (last visited July 26, 2018).


                                          67
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 71 of 117



                      manage their federal student loan obligations, responding to
                      customer service inquiries, and performing other administrative
                      tasks associated with maintaining a loan on behalf of the U.S.
                      Department of Education.”86

               b.     “Contact your servicer to apply for income-driven replacement
                      plans, student loan forgiveness, and more.”87

               c.     “How do I apply to have my loan forgiven, canceled, or
                      discharged? Contact your loan servicer if you think you qualify.”88

               d.      “If you believe that your application [for PSLF] was denied in
                      error, contact your loan servicer for more information.”89

               On its website, the Department of Education also directs borrowers to

contact Navient if they have questions about income-driven repayment plans and

PSLF, indicating that Navient is the best resource to help borrowers navigate this

complex process.90
               In a report issued on September 21, 2017, the Department of Education’s

Federal Student Aid office stated that if a borrower’s Employment Certification Form

is denied because the borrower is in the incorrect repayment plan, “the borrower will


86   U.S. Dep’t of Educ., Loan Servicing Contracts, https://studen-
taid.ed.gov/sa/about/data-center/business-info/contracts/loan-servicing (last visited
July 26, 2018).
87   U.S. Dep’t of Educ., supra note 60.
88 U.S. Dep’t of Educ., Forgiveness, Cancellation, and Discharge, https://studen-
taid.ed.gov/sa/repay-loans/forgiveness-cancellation (last visited July 26, 2018).
89   Id.
90U.S. Dep’t of Educ., supra note 85; U.S. Dep’t of Educ., supra note 60; U.S. Dep’t of
Educ.,   Income-Driven       Plans,   https://studentaid.ed.gov/sa/repay-loans/under-
stand/plans/income-driven (last visited July 26, 2018); Consumer Fin. Prot. Bureau,
supra note 56, at 28; see also GAO Highlights, supra note 54 (“Once borrowers enter
repayment, Education primarily relies on its loan servicers to communicate directly
with them about repayment options.”).


                                            68
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 72 of 117




be counseled to switch to a PSLF-eligible repayment plan if he or she is otherwise

eligible for PSLF (i.e. eligible loans and qualifying employment).”91

               The Direct Loan MPN Contract between the Department of Education

and borrowers also informs borrowers that their loan servicer is a reliable source of

information about their repayment options and PSLF, stating:

               a.     “We contract with servicers to process Direct Loan payments,
                      deferment and forbearance requests, and other transactions, and
                      to answer questions about Direct Loans.”

               b.     “To request a loan discharge based on [PSLF or teacher loan
                      forgiveness], you must complete an application. Your servicer can
                      tell you how to apply.”

Exhibit 2, at 8, 19 (emphasis added).

               Other materials from the Department of Education inform borrowers

that they can rely on their servicer to help them choose their best loan repayment

option. The Department of Education’s website tells borrowers: “Before you apply for

an [income-driven repayment] plan, contact your loan servicer if you have any

questions. Your loan servicer will help you decide whether one of these plans is right

for you.”92

               The Department of Education’s website also tells borrowers that they

can expect their servicer to help them enroll in PSLF at no cost to them. An FAQ for

borrowers on the Department of Education’s website reads: “What should I do if I am

contacted by someone who wants to charge me fees to consolidate my federal student

loans or to apply for an income-based repayment plan? Contact your federal loan

servicer; these services and more can be completed by your servicer for free! If you


91   Sessa, supra note 38.
92   U.S. Dep’t of Educ., supra note 90.


                                           69
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 73 of 117




are contacted by a company asking you to pay ‘enrollment,’ ‘subscription,’ or

‘maintenance’ fees to enroll you in a federal repayment plan or forgiveness program,

you should walk away.”93

               As the Department of the Treasury has acknowledged, “[t]he natural

consequence of [loan repayment] complexity is that it is difficult for borrowers, even

those who are sophisticated, to navigate the program and effectively manage their

repayment responsibilities.       Because the program is difficult to understand,

borrowers rely on servicers to answer questions about repayment, enroll borrowers

in an appropriate and sustainable repayment plan, and assist borrowers when they

struggle to make their payments.”94

               Moreover, the CFPB, which is required to examine servicers for

compliance with federal law, looks to “[d]etermine whether the servicer has

procedures, and whether the servicer follows its procedures, for circumstances where

the borrower informs the servicer that a borrower is working in public service,

including     whether    phone    representatives   assess   the   borrower’s   current

circumstances and disclose the availability of any cancellation or loan forgiveness

options reasonably believed to be the most appropriate to the borrower (e.g., PSLF,

…)” and further to “[d]etermine whether the servicer processes requests for borrower

benefits, including benefits or protections … (e.g., PSLF…), in a timely and accurate

manner.”95



93   U.S. Dep’t of Educ., supra note 85.
94   U.S. Dep’t of the Treasury, supra note 3 at 124.
95  Consumer Fin. Prot. Bureau, Education Loan Examination Procedures,
https://www.consumerfinance.gov/policy-compliance/guidance/supervision-examina-
tions/education-loan-examination-procedures/ (last update June 22, 2017).


                                            70
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 74 of 117




             Ultimately, because the Department of Education has contracted out its

obligations to guide borrowers through the loan repayment process, those obligations

are shared by Navient. The Department of Education has deputized Navient to help

borrowers navigate the complex process of qualifying for PSLF.96

             Navient has accepted that deputation, in exchange for lucrative

servicing fees.    Navient explicitly promises to borrowers that it will fulfill the

Department of Education’s obligations to help borrowers navigate their student

loans.   Navient    makes   representations    to   borrowers   about   its   roles   and

responsibilities that reinforce Navient’s position as a trusted source of information

for borrowers.

             Navient acknowledges in its public investor presentations that “[t]oday’s

repayment options [for borrowers] are numerous and complex.”97

             Navient touts its ability to guide student loan borrowers through that

complex process:




96 See Consumer Fin. Prot. Bureau, supra note 56, at 28; see also GAO Highlights,
supra note 54 (“Once borrowers enter repayment, Education primarily relies on its
loan servicers to communicate directly with them about repayment options.”).
97Navient Solutions, LLC, 2018 1st Quarter Investor Deck (May 4, 2018), https://na-
vient.com/assets/about/investors/webcasts/2018-Q1-Investor-Slides-Final.pdf;       see
Remondi, supra note 2, at 5 (“Today, there are more than 50 different repayment
options. Borrowers who complete college must navigate this maze of complexity as
they begin repaying their student loans.”); see also U.S. Dep’t of the Treasury, supra
note 3, at 11 (“The program is complex due to a variety of loan types, repayment
plans, and product features that make the program difficult for borrowers to navi-
gate....”).


                                          71
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 75 of 117



            “We use our deep expertise to help our customers succeed, and we do so
             with our commitment to the highest standard in loan servicing, business
             process solutions, and customer support.”98

            “To help our customers successfully pay their education loans and build
             their credit, our Department of Education Loan Servicing provides
             financial literacy tools and in-depth customer service.”99

            “Navient is committed to helping our student loan customers achieve
             successful loan repayment, and we are here to help you. If you are having
             trouble managing your student loans, contact us.”100

            “Contact us to discuss your student loan obligations. We can answer any
             questions you have about paying back your loans and the types of
             repayment plans available to you.”101

            “Student borrowers who reach out to their servicer when they have
             questions tend to be more successful in repayment. Navient is here to
             help.”102

            “We help students navigate the lifecycle of their loan with: Expert
             guidance while in school and beyond.”103

            Navient is available to help—with “expert guidance”—if borrowers have
             questions or concerns about the types of repayment plans or forgiveness
             options available.104

98Navient Solutions, LLC, Our Philosophy, https://www.navient.com/about/who-we-
are/philosophy/ (last visited July 26, 2018).
99 Navient Solutions, LLC, Our Services, https://www.navient.com/about/who-we-
are/services/ (last visited July 26, 2018).
100   Navient Solutions, LLC, Protect Yourself from Fraud, supra note 15.
101   Navient Solutions, LLC, supra note 13.
102Navient Solutions, LLC, 5 Habits of Successful Student Loan Borrowers, supra
note 15.
103Navient Solutions, LLC, Borrower Communications and Education: Correspond-
ence, supra note 15.
104Navient Solutions, LLC, Protect Yourself from Fraud, supra note 15; Navient So-
lutions, LLC, supra note 13; Navient Solutions, LLC, 5 Habits of Successful Student

                                           72
                Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 76 of 117




                   Jack Remondi, as President and Chief Executive Officer of both Navient

Solutions and Navient Corp., personally stated that Navient is committed to assisting

borrowers, including in their most difficult times:

               “At Navient, our priority is to help each of our 12 million customers
                successfully manage their loans in a way that works for their individual
                circumstances.”105

               “Struggling federal borrowers who engage with their servicers will learn
                about the options to repay student loans in a way that best fits their
                individual circumstances. IDR programs such as Pay As You Earn and
                Income-Based Repayment establish a monthly payment based on a
                percentage of discretionary income that can make short- or long-term
                financial challenges much more manageable. The Administration’s new
                Revised Pay As You Earn (REPAYE) can make monthly payments even
                more affordable for many borrowers.”106

               “At Navient, we make it a priority to educate our federal borrowers about
                income-driven options, with more than 170 million communications
                annually about repayment options. These programs are our primary tool
                in helping borrowers avoid default. As a result, we are a leader in enrolling
                borrowers in these programs.”107

               “For some borrowers, student loan debt can be especially daunting. The
                good news is that borrowers can turn to their student loan servicers for help
                to navigate the complex repayment options. The key is contact.”108

               “All borrowers, and especially those facing financial strain, should be
                encouraged to engage directly with their servicers —not driven away from

Loan Borrowers, supra note 15; Navient Solutions, LLC, Borrower Communications
and Education: Correspondence, supra note 15.
105   Remondi, supra note 14.
106   Remondi, supra note 12.
107   Id.
108Jack Remondi, 4 ideas for a better student loan program: A common sense recipe
for reform, MEDIUM (Feb. 12, 2017), https://medium.com/@JackRemondi/4-ideas-for-
a-better-student-loan-program-acommon-sense-recipe-for-reform-521e651d612.


                                                73
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 77 of 117



             them by misleading and false rhetoric. Together, we can ensure that even
             those who are anxious about their loans know they have options. Help is a
             phone call away.”109

            “Default is avoidable, but borrower contact is key. If borrowers are led to
             believe that calling their servicer is useless, who benefits?”110

            “Navient’s “priority is to help each of our 12 million customers successfully
             manage their loans in a way that works for their individual
             circumstances.”111

Navient Is Incentivized To Prevent Borrowers From Enrolling In PSLF To
                            Retain More Fees

                In reality, Navient is incentivized to prevent borrowers from enrolling

in PSLF to retain more fees for itself in at least two ways.
                First, as outlined above, the Health Care and Education Reconciliation

Act of 2010 provided FFEL borrowers incentives to consolidate their FFEL Loans into

Direct Loans, with the Department of Education offering a discount of 0.25% interest

on the resulting Direct Loan. When a borrower consolidates a FFEL Loan into a

Direct Loan, the owner of the FFEL Loan—in many cases, Navient Corp.—faces an

immediate loss of revenue from the prepayment of that FFEL Loan—a result Navient

badly wants to avoid

                Second, Navient is paid servicing fees out of loan payments made by

Plaintiffs and similarly-situated borrowers. If Navient is the servicer of that loan

and the borrower pursues the PSLF Program, the borrower’s loan would be

transferred to FedLoan Servicing and Navient would lose the right to service the loan.

By preventing consolidation of FFEL loans or preventing Direct Loan borrowers from

109   Remondi, supra note 12.
110Jack Remondi, Four Recommendations to Improve Student Loan Success, MEDIUM
(Apr. 12, 2016), https://medium.com/@JackRemondi/fourrecommendations-to-im-
prove-student-loan-success-94488bf0bb7f.
111   Remondi, supra note 14.

                                             74
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 78 of 117




pursuing PSLF by completing their Employment Certification Forms, Navient

benefits from the extra fees it would not have otherwise collected had borrowers been

given correct information.

                As the GAO has explained, “Because servicers are not compensated for

their loss when a loan is transferred, in effect, they are paid less than if they were

able to keep all of their assigned loans. Education officials acknowledged that the

lack of compensation for transferred loans could be a disincentive for servicers to

counsel borrowers about loan consolidation and PSLF.”112

                As a result of these severely misaligned incentives, when borrowers

inquire about the PSLF Program, Navient is incentivized to prevent borrowers from

enrolling in the PSLF Program.

 Navient Incentivizes Its Employees To Steer Borrowers Away From PSLF
                            To Raise Its Profits

                Navient is also incentivized to steer borrowers away from PSLF to lower

its own costs and thus to raise its own profits. As outlined in the Servicing Contracts

and numerous other public statements, the Department of Education compensates

Navient for helping consumers navigate repayment plans and the process of

qualifying for PSLF.       The Servicing Contracts provide that the Department of
Education will compensate Navient on a per-loan basis with a fixed cap on total

compensation.       This system was designed to reward Navient for preventing

delinquency and defaults.113 In practice, however, these incentives are insufficient to




112GAO, Federal Student Loans: Education Could Improve Direct Loan Program Cus-
tomer Service and Oversight: Highlights, Report No. GAO-16-523, at 19 (May 16,
2016).
113   Fink & Zullo, supra note 36, at 3.

                                           75
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 79 of 117




keep Navient from providing false and misleading information to borrowers

struggling with their student loan payments.

                   Navient is paid a set monthly amount for each loan it services based on

the status of the loan. Navient’s compensation decreases as a loan becomes more

seriously delinquent. Between 2009 and 2014, Navient was paid between $2.11 and

$0.50 per month for each loan that it serviced. Exhibit 4, at 13. Since the execution

of the 2014 Servicing Contract, the monthly amount has been between $2.85 and

$0.45. Exhibit 5, at 4.

                   The Servicing Contracts’ fixed cap on the total revenue a servicer can

earn from the Department of Education creates an incentive for Navient to minimize

costs as a way to maximize its profits.114

                   The amount that Navient stands to lose if a borrower falls behind on

payments or enters Forbearance is relatively small, ranging from $0.74 to $2.40 per

month. By contrast, the cost of compensating employees for the time and skills

necessary to provide a borrower with accurate information about PSLF is far

higher.115 It may take months for the cost of engaging with a borrower to avoid a

delinquency to be recouped through monthly fees.116 Navient can therefore maximize

its profits under its Servicing Contracts with the Department of Education by

minimizing the resources it devotes to customer service.
                   For example:

            Assume that the contractor’s average labor cost for a loan-servicing pro-
            fessional is $20.00/hour, and that it takes an average of 30 minutes for


114   Id.
115   See id. at 9
116   Id. at 10.


                                               76
               Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 80 of 117



            her to contact a borrower and arrange for a loan restructure or other
            appropriate repayment alternative. If an account is 31–60 days delin-
            quent, and a single 30-minute call is sufficient to bring and keep that
            account current, the intervention would cost the contractor $10. For this
            expense, the contractor gains an extra $0.28 per month in revenue. Un-
            der these simple assumptions, it would take more than 35 months for
            the servicer to recoup the cost of intervention.117

                  Unsurprisingly, Navient’s compensation plan for its customer service

employees encourages these employees to minimize the amount of time they spend

discussing borrowers’ repayment options.

                  Navient compensates its customer service representatives and pre-

default collections employees using employee incentive plans.             Those incentive

arrangements are based, in part, on the employee’s average call time. Therefore,

those employees have an economic incentive to avoid engaging in lengthy

conversations with a borrower about his/her financial situation and determining

which repayment plan is the best option for the borrower.

                  Because a borrower is required to submit an application along with

income documentation in order to enroll in an income-driven repayment plan, the

process of ensuring that a borrower is enrolled can result in multiple phone

conversations. According to a survey by the CFPB, more than half of borrowers with

Navient as their servicer who attempted to enroll in an income-driven repayment

plan for the first time reported that they were unable to navigate the application

process independently.118

                  Navient has even acknowledged that “technical barriers like a 10-page

government application, which only the borrower not the servicer can complete, add


117   Id.

  Complaint for Permanent Injunction and Other Relief at 19, Consumer Fin. Prot.
118

Bureau v. Navient Corp., No. 3:17-cv-00101 (M.D. Pa. Mar. 24, 2017), ECF No. 1.


                                               77
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 81 of 117




to the burden for the very borrowers these [income-driven repayment] plans were

meant to help.”119

               Unfortunately, Navient customer service employees often do not provide

assistance to borrowers seeking help filling out these forms. One Navient customer

service representative noted that other representatives sometimes simply hung up

on borrowers rather than answering their questions about income-driven repayment

forms.120

               On the other hand, placing a borrower in the Graduated Repayment

Plan, Extended Repayment Plan, Deferment, or Forbearance, none of which qualifies

for PSLF, can be done over the phone quickly without a lengthy conversation and

without the submission of any documentation.

               Navient customer service representatives also mislead borrowers by

telling them they are not eligible for certain income-driven repayment plans that

could actually result in their payment being as low as $0 per month. According to the

CFPB, over 50% of Navient borrowers who need payment relief and meet the

eligibility criteria for income-driven repayment plans would qualify for a $0 monthly

payment.121

               Also according to the CFPB, between January 1, 2010 and March 31,

2015, nearly 25% of borrowers who ultimately enrolled in an income-driven

repayment plan with a $0 payment were enrolled in voluntary Forbearance within

the twelve-month period immediately preceding their enrollment in an income-driven

repayment plan.       During that same time period, nearly 16% of borrowers who


119   Remondi, supra note 2, at 5.
120   Hensley-Clancy, supra note 21.
121   Complaint for Permanent Injunction and Other Relief, supra note 118, at 21.

                                           78
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 82 of 117




ultimately enrolled in the specific income-driven repayment plan PAYE with a $0

payment were enrolled in voluntary Forbearance within the twelve-month period

immediately preceding their enrollment in PAYE. The majority of these borrowers

were enrolled in voluntary Forbearance for a period that exceeded three months

immediately preceding their enrollment in the income-driven repayment plan.122

                Because these borrowers were placed in Forbearance, they suffered

negative consequences including: (i) delayed access to lower monthly payments;

(ii) failure to make qualifying payments for PSLF; and (iii) the addition of interest to

the principal balance of the loan which could have been avoided if the borrower had

been enrolled in an income-driven repayment plan.

Through Many Different Means, Navient Prevents Borrowers From Enrol-
                           ling In PSLF

                Despite its obligations as a servicer and its willingness to hold itself out

to borrowers as an expert on student loan repayment, Navient gives borrowers

inaccurate or misleading information about their repayment options, including

income-driven repayment plans and PSLF. Borrowers rely on these statements

because they are told, by the Department of Education as well as Navient, to trust

Navient to provide them with the best repayment options for their circumstances.

 Navient Falsely Informs Borrowers They Are “On Track” For PSLF When They Do
                             Not Have Direct Loans

                Navient frequently brushes aside borrowers’ questions about PSLF by

telling borrowers incorrectly that they are “on track” for PSLF. Navient employees

make these statements without reviewing any of the loan information that would

allow them to make that statement accurately or informing borrowers that they must

send in an application in order to determine conclusively their eligibility for PSLF.


122   See id. at 21-22.

                                             79
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 83 of 117




             In fact, the only way a borrower can actually determine whether he or

she is “on track” for PSLF is to submit a completed Employment Certification Form

to FedLoan Servicing.

             In reliance on Navient’s misrepresentations, borrowers believe that they

are making qualifying payments for PSLF when in fact they may have the wrong type

of loans to qualify for PSLF.

             Specifically, Navient misrepresents to borrowers that they are “on

track” for PSLF when these borrowers actually have FFEL loans that must be

consolidated into a Direct Consolidation Loan to be eligible for PSLF.

             Plaintiff   Hyland   was   informed    multiple    times    by   Navient

representatives that she was making progress toward PSLF and simply needed to

continue making payments in order to qualify. These representations were false and

misleading, as Ms. Hyland was making payments on FFEL loans. In fact, none of

Ms. Hyland’s payments on these FFEL loans counted toward PSLF because the loans

had not been consolidated into Direct loans.

             Plaintiff Saint-Paul asked Navient in 2014 for assistance with PSLF.

Navient improperly told Ms. Saint-Paul that in ten years, her loans would be forgiven

under PSLF. This representation was false, as Ms. Saint-Paul actually had FFEL

loans that had to be consolidated into Direct Loans before she could begin making

qualifying payments for PSLF.
             When borrowers do attempt to consolidate their loans into a Direct

Consolidation Loan and send that request to FedLoan Servicing, Navient (i) fails to

provide FedLoan Servicing with the necessary information required to complete the

consolidation or (ii) incorrectly reports the information, thereby delaying the

consolidation.



                                         80
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 84 of 117



          Navient Obstructs Borrowers From Submitting Necessary Paperwork
                All borrowers seeking PSLF may submit Employment Certification

Forms for each qualifying public service position they hold during the repayment

period. On its website, the Department of Education urges borrowers to submit these

forms as soon as possible after beginning repayment in order to confirm that their

loans and payment plan qualify for PSLF.123

                Navient falsely tells borrowers they should not submit PSLF forms until

they have made 120 payments such that borrowers are unaware that their payments

were not qualifying payments under PSLF.

                For example, when Ms. Garcia informed Navient that she had completed

her Employment Certification Form for PSLF, Navient instructed her not to submit

this form until she had made the 120 qualifying payments for PSLF.

                Navient has told borrowers that they should not submit any PSLF

paperwork until 2017 because the program would not be effective until ten years after

it was signed into law.

                For example, Navient informed Ms. Hyland that she would be able to

apply for PSLF in 2017 after the program had been effective for ten years, and that

she did not need to submit any Employment Certification Forms before then. She
subsequently marked her yearly calendar, reminding herself to call back in 2017.

                In another example, after Ms. Guth specifically asked Navient about

what actions she needed to take in order to qualify for PSLF, Navient advised her

that she did not need to submit any paperwork at that time; rather, she should just

make 120 payments under an income-driven repayment plan and then request

forgiveness.



123   U.S. Dep’t of Educ., supra note 60.

                                            81
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 85 of 117




             Navient’s representation was false. As described above, borrowers may

submit their PSLF forms at any time. While 2017 was the earliest possible year in

which a borrower could have completed all 120 payments to qualify for PSLF,

borrowers should have been encouraged not to wait until 2017 before submitting

PSLF paperwork.

             Although FedLoan Servicing is the designated servicer for PSLF and is

responsible for processing PSLF paperwork, Navient does not inform borrowers they

can seek PSLF by contacting FedLoan Servicing.

             In reliance on Navient’s misrepresentations, Plaintiffs and others

similarly situated did not submit PSLF Employment Certification Forms and/or

PSLF Applications for Forgiveness to FedLoan Servicing and continued making

monthly payments that may not have qualified for PSLF.

             For example, Navient informed Ms. Hyland that in order to apply for

PSLF, she should contact Navient directly in 2017.

             Navient also ignores Employment Certification Forms and PSLF

Applications for Forgiveness that it receives from borrowers and fails to notify

borrowers that they were sent to Navient, as opposed to FedLoan Servicing, in error.

             For example, when Ms. Hyland submitted Employment Certification

Forms to Navient in January 2015, Navient falsely told Ms. Hyland her Employment

Certification Forms would be “kept on file” until then. In 2017, Navient informed Ms.

Hyland that it had no record of these forms being sent.
             Due to Navient’s conduct, borrowers, including Plaintiffs and others

similarly situated, have lost payments that could have gone toward qualifying for the

PSLF.

             Plaintiffs, and others similarly situated, have been damaged by

Navient’s actions because they must now make all of the payments, which include

                                         82
            Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 86 of 117




interest, principal, and fees, that otherwise would have been forgiven had Navient

provided correct information.

  Navient Deliberately Prevents Borrowers From Entering Income-Driven Repay-
   ment Plans, Preventing Them From Making Qualifying Payments For PSLF

               Even when borrowers have Direct Loans, Navient still falsely states that

they are “on track” for PSLF when in fact borrowers are in a repayment plan or loan

status that does not qualify for PSLF, including (i) the Extended Repayment Plan;

(ii) the Graduated Repayment Plan; (iii) Deferment, and/or (iv) Forbearance.

               When borrowers contact Navient about their repayment options,

Navient often steers them toward remaining in the Standard Repayment Plan, which

deprives eligible borrowers of the benefits of PSLF.          Although the Standard

Repayment Plan is technically a qualifying repayment plan for PSLF, a borrower on

the Standard Repayment Plan will have no remaining balance left to forgive after

120 qualifying monthly payments as the term of the Standard Repayment Plan is ten

years. Therefore, the Standard Repayment Plan provides no benefit to borrowers

eligible for PSLF.

               When Navient does provide borrowers with other repayment options

with lower monthly payments, it often steers them toward programs that do not
qualify for PSLF including: (i) the Extended Repayment Plan; (ii) the Graduated

Repayment Plan; (iii) Deferment, and/or (iv) Forbearance.

               In a 2017 report on PSLF, the CFPB noted that “[b]orrowers complain

that their servicer did not enroll them in a qualifying repayment plan, despite

expressly telling their servicer that they are pursuing PSLF. Instead, their servicer

enrolled them into a non-qualifying plan, like a graduated or extended repayment

plan with payments that are too low to be considered qualifying payments.”124

124   Complaint for Permanent Injunction and Other Relief, supra note 118, at 29.

                                           83
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 87 of 117




            For example, Ms. Garcia told Navient that she was working toward

PSLF but that she could not afford her payments. Navient enrolled her in the

graduated repayment plan, which does not qualify for PSLF. Had Ms. Garcia been

aware that the graduated repayment plan did not qualify her for PSLF, she would

have chosen a repayment plan that qualified for PSLF.

            If borrowers cannot afford the Extended or Graduated Repayment

Plans, Navient frequently puts borrowers in Forbearance instead of assisting them

in changing their repayment plans.

            Dr. Gaede then asked Navient about repayment options based on his

income over a period of years. In repeated communications, Navient informed Dr.

Gaede that there was no option for him to repay his loans based on his income, and

instead steered him into repeated Forbearances. When Dr. Gaede finally obtained

truthful information from a Navient representative and applied for income-based

repayment, he was able to lower his payments enough to begin paying back his loans.

By the time he began repaying his loans, he had accrued over $100,000 in interest.

            As another example, Ms. Means asked Navient about her repayment

options over a period of years before she was finally able to sign up for an income-

driven repayment plan. Then, after the birth of her child, Ms. Means informed

Navient she could not make her payments. Instead of informing Ms. Means that she

could submit a new income-driven repayment application based on her increased

family size, Navient steered Ms. Means into a forbearance.
            Dr.   Nocerino   also    requested   information   about   income-driven

repayment and was informed that her best option was forbearance. Remaining in

forbearance has resulted in additional interest accruing and prevented Dr. Nocerino

from making qualifying payments toward PSLF.



                                         84
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 88 of 117




                   The GAO estimated that a borrower owing $30,000 in federal loans who

spent three years in Forbearance would pay $6,742 more than a borrower who was in

enrolled in the Standard Repayment Plan and was never in Forbearance.125

                   The GAO also found that servicers that encourage Forbearance over

income-driven repayment plans place borrowers “at risk of incurring additional costs

without any long-term benefits.”126

                   In a June 2017 report entitled “Staying on track while giving back,” the

CFPB provided an analysis of a sample of 8,494 federal student loan servicing

complaints. Over 4,638, or 54%, of those complaints were against Navient, the

highest of any of the Department of Education’s servicers.127

                   The CFPB found that, of that sample, 13% of the student loan servicing

complaints were related to income-driven repayment plan enrollment.128

                   In recognition of these problems, the Department of the Treasury has

recommended that the Department of Education “establish and publish minimum

effective servicing standards to provide servicers clear guidelines for servicing and



125   GAO, supra note 112, at 19.
126   Id. at 20.
127   Consumer Fin. Prot. Bureau, supra note 56, at 12.
128The CFPB also issued a report in October 2017 that analyzed all complaints sub-
mitted to the agency by consumers between September 1, 2016 and August 31, 2017,
including 12,900 federal student loan servicing complaints. 6,274 of the complaints,
or 81%, were complaints about Navient. Of those complaints, 65% related to “dealing
with your lender or servicer,” 34% related to “struggling to repay your loan,” and 1%
related to “problem with credit report or credit score. Consumer Fin. Prot. Bureau,
Annual Report of the CFPB Student Loan Ombudsman: Strategies for Consumer-
Driven Reform 9 (Oct., 2017), https://files.consumerfinance.gov/f/documents/cfpb_an-
nual-report_student-loan-ombudsman_2017.pdf.


                                               85
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 89 of 117




help set expectations about how the servicing of federal loans is regulated.”129 These

standards should specify “how servicers should handle decisions with significant

financial implications (e.g., payment application across loans, prioritizing repayment

plans, and use of deferment and forbearance options), minimum contact

requirements, standard monthly statements, and timeframes for completing certain

activities (e.g., processing forms or correcting specific account issues).”130

                Thus far, the Department of Education has not implemented such

standards, and Navient continues to falsely inform borrowers they are ineligible for

income-driven repayment plans and/or to steer them into plans that are ineligible for

PSLF.

  Navient Misleads Borrowers By Omitting To Notify Them That They Need To
Recertify Their Income Annually To Remain In An Income-Driven Repayment Plan

                For those borrowers who are enrolled in an income-driven repayment

plan, Navient misleads these borrowers, who Navient owes a fiduciary duty, by

omitting to notify them to recertify their income annually and by delaying processing

of these required certification forms.

                By virtue of agreeing to service federal student loans, Navient has

assumed the responsibility to comply with all applicable federal regulations.131 The
regulations require Navient to timely notify borrowers in writing of the income

certification requirements borrowers must satisfy to enroll in income-driven

repayment plans.132




129   U.S. Dep’t of the Treasury, supra note 2, at 11.
130   Id. at 125.
131   34 C.F.R. § 682.700(a); Exhibit 4, at 19-20.
132   34 C.F.R. § 685.221(e)(3).
                                             86
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 90 of 117




                   According to the CFPB report, “[b]orrowers complain that when their

recertification application [for an income-driven repayment plan] is not timely

processed by their servicers, rather than extending their current income-driven

payments, servicers require that borrowers make their full, standard monthly

payment amount, or direct them to enter forbearance. Borrowers complain that when

their standard monthly payment is unaffordable, forbearance is their only realistic

option.      Borrowers further complain that their loans may spend months in

forbearance while their recertification application is under review, preventing them

from progressing toward loan forgiveness available through [income-driven

repayment] forgiveness options or PSLF.”133

                   According to a September 2015 report by the CFPB, out of a 2015 sample

of Direct Loan borrowers, “57 percent of borrowers did not have a timely

recertification of income processed. In addition, nearly one in three borrowers in the

sample did not recertify within the six months following their deadline.”134

                   If borrowers are not informed they need to recertify their income, are

prevented from doing so, or their recertification is delayed, they incur additional

payments or are put into a status that does not qualify for PSLF.

                   According to a report by the CFPB, borrowers who do not recertify

receive billing statements based on the standard ten-year repayment schedule, with

monthly payments that are often hundreds of dollars higher than the amount they

paid under income-driven repayment.135



133   Consumer Fin. Prot. Bureau, supra note 56, at 13.
134   Consumer Fin. Prot. Bureau, supra note 41, at 32.
135   Id. at 33.


                                              87
             Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 91 of 117




                   Borrowers whose recertification is not timely also have their unpaid

interest capitalized, which can substantially increase the total cost of their loans.136

                   Navient does not satisfy its federal statutory and regulatory obligation

to timely notify borrowers of the income certification requirements for income-driven

repayment plans.

                   Even if the borrower is notified that he/she needs to submit the annual

recertification form, Navient employees are not incentivized to speak with borrowers

about this process because processing the renewal paperwork further increases the

employee time that Navient must devote to borrowers who enroll in income-driven

repayment plans.

                          Additional Misrepresentations By Navient

                   Navient also misdirects borrowers in PSLF-eligible positions by

informing them Navient does not offer PSLF, without specifying that another

servicer, FedLoan Servicing, administers PSLF, or falsely informs borrowers that

there are no loan forgiveness programs available to them.

                   For example, Navient told Dr. Gaede repeatedly that there was no loan

forgiveness program available for him as a college professor.

                   As another example, Ms. Spitler-Lawson was falsely informed by
Navient that she could only qualify for PSLF if she had a single, full-time job, and

therefore her positions as an adjunct professor at two colleges would not qualify her

for PSLF.

                   But a borrower with multiple part-time positions can still qualify for

PSLF so long as all of those positions are with qualifying employers and the




136   Id. at 34.

                                               88
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 92 of 117




borrower’s weekly hours for those qualifying employers add up to more than 30 for at

least eight months of the year.

             Navient has also informed borrowers seeking PSLF they may not miss

any payments, leading many borrowers to believe that they could not qualify for

PSLF at all. This is also false, as the 120 qualifying payments for PSLF need not be

made consecutively. A late payment that is subsequently made, a forbearance, or any

other gap in payment is not disqualifying.

             For example, Ms. Means, a first-grade teacher who often pays for food

and field trips for her students out of her own pocket, asked Navient about the

qualifications for PSLF in 2012. Navient falsely told Ms. Means that in order to

qualify for PSLF, Ms. Means would be required to make 120 consecutive, on-time

payments, with no late payments, forbearances, or other gaps in payment. Due to

this false statement by Navient, Ms. Means did not pursue PSLF further, believing

that she would be unable to make 120 payments without a single interruption.

Instead, Ms. Means continued making payments under repayment plans that did not

qualify for PSLF, including graduated repayment, losing years of payments that

could have counted toward complete forgiveness of her student loans.

             As an additional example, Navient falsely advised Ms. Guth that

qualifying payments for PSLF must be consecutive and that if she intended to enroll

in school, she should not pursue PSLF. As a result, Ms. Guth entered into multiple

forbearances and now takes two community college courses per semester to ensure

her loans remain in deferment.
             As a result of these false statements by Navient, public servants

concerned about experiencing financial hardship in the future are discouraged from

pursuing PSLF at all.



                                         89
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 93 of 117




             This is particularly damaging because public servants who are

concerned about future financial hardship are the very people that PSLF was

intended to help.

                         CLASS ACTION ALLEGATIONS

             Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(1), (b)(2), and 23(b)(3) on behalf of the following proposed Classes:

             a.     Nationwide Class: All individuals who have (i) FFEL or Direct
                    student loans serviced by Navient; (ii) been employed full-time by
                    a qualifying public service employer for purposes of PSLF; and
                    (iii) contacted Navient regarding their eligibility for PSLF.

             b.     Nationwide Injunctive Class: All individuals who have (i) FFEL
                    or Direct student loans serviced by Navient; (ii) been employed
                    full-time by a qualifying public service employer for purposes of
                    PSLF; (iii) contacted Navient regarding their eligibility for PSLF;
                    and (iv) intend to contact Navient in the future regarding their
                    eligibility for PSLF.

             c.     Maryland Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in Maryland; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.

             d.     Florida Sub-Class: All individuals who have (i) resided in or taken
                    out FFEL or Direct Loans in Florida; (ii) had FFEL or Direct
                    student loans serviced by Navient; (iii) been employed full-time
                    by a qualifying public service employer for purposes of PSLF; and
                    (iv) contacted Navient regarding their eligibility for PSLF.

             e.     New York Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in New York; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-
                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.

             f.     California Sub-Class: All individuals who have (i) resided in or
                    taken out FFEL or Direct Loans in California; (ii) had FFEL or
                    Direct student loans serviced by Navient; (iii) been employed full-

                                           90
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 94 of 117



                    time by a qualifying public service employer for purposes of PSLF;
                    and (iv) contacted Navient regarding their eligibility for PSLF.

             The Classes exclude Defendants and any entity in which Defendants

have a controlling interest, and their officers, directors, legal representatives,

successors, and assigns.

             The Classes are composed of hundreds to thousands of individuals and

thus are so numerous that joinder of all members is impracticable.

             The Classes can be readily ascertained through public documents and

records maintained by Defendants.

             A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy.

             Plaintiffs’ claims are typical of the claims of members of the Classes. As

alleged herein, Plaintiffs and members of the Classes sustained damages arising out

of Defendants’ common course of unlawful conduct.

             There are questions of law and fact common to the Classes, the answers

to which will advance the resolution of the claims of all class members, including but

not limited to:

             a.     Whether Navient’s misrepresentations to borrowers about their
                    options for PSLF and violations of federal and state law
                    constituted a breach of the MPN Contracts;

             b.     Whether Navient’s misrepresentations constituted tortious
                    interference with the MPN Contracts;

             c.     Whether Navient’s misrepresentations constituted tortious
                    interference with expectancy of loan forgiveness after 120 PSLF-
                    qualifying payments;

             d.     Whether Navient’s misrepresentations to borrowers about their
                    options for PSLF and violations of federal and state law
                    constituted a breach of the Servicing Contracts;



                                              91
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 95 of 117



            e.    Whether Navient’s misrepresentations caused Navient to be
                  unjustly enriched at the expense of Plaintiffs and those similarly
                  situated;

            f.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted a breach of fiduciary duty;

            g.    Whether Navient’s misrepresentations to borrowers constituted
                  negligence;

            h.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted negligent misrepresentation under
                  Maryland law;

            i.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted negligent misrepresentation under
                  Florida law;

            j.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted negligent misrepresentation under
                  New York law;

            k.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted negligent misrepresentation under
                  California law;

            l.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted a violation of Maryland Consumer
                  Protection Act, Md. Code Ann., Com. Law § 13-301 et seq.;

            m.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted a violation of Florida Deceptive and
                  Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.;

            n.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted a violation of New York Consumer
                  Protection from Deceptive Acts and Practices Law, New York
                  General Business Law § 349 et seq.; and

            o.    Whether Navient’s misrepresentations to borrowers about their
                  options for PSLF constituted a violation of California Consumers
                  Legal Remedies Act, Cal. Civ. Code § 1750 et seq.

            These and other questions of law and/or fact are common to the Classes

and predominate over any questions affecting only individual class members.

                                       92
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 96 of 117




              Plaintiffs will fairly and adequately represent and protect the interests

of members of the Classes. Plaintiffs have no claims antagonistic to those of members

of the Classes.    Plaintiffs have retained counsel competent and experienced in

complex nationwide class actions, including all aspects of litigation.       Plaintiffs’

counsel will fairly, adequately, and vigorously protect the interests of members of the

Classes.

              Class action status is warranted under Rule 23(b)(1)(A) because the

prosecution of separate actions by or against individual members of the Classes would

create a risk of inconsistent or varying adjudications with respect to individual

members of the Classes, which would establish incompatible standards of conduct for

Defendants.

              Class action status is also warranted under Rule 23(b)(1)(B) because the

prosecution of separate actions by or against individual members of the Classes would

create a risk of adjudications with respect to individual members of the Classes which

would, as a practical matter, be dispositive of the interests of the other members not

party to the adjudications or substantially impair or impede their ability to protect

their interests.

              Class action status is also warranted under Rule 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the

Nationwide Injunctive Class, the Nationwide Injunctive Class has suffered or is in

imminent threat of suffering irreparable injury, the remedies available at law are

inadequate to compensate the Nationwide Injunctive Class for that injury, in light of

the balance of hardships a remedy in equity is warranted, and the public interest is

not disserved by a permanent injunction, thereby making appropriate final injunctive

relief and corresponding declaratory relief with respect to the Classes as a whole.



                                          93
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 97 of 117




               Class action status is also warranted under Rule 23(b)(3) because

questions of law or fact common to the members of the Classes predominate over any

questions affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of this controversy.

                                CAUSES OF ACTION

     Count I – Breach Of Contract For Violations of the MPN Contracts

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

               Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

               Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

               Plaintiffs and members of the Nationwide Class and the Nationwide

Injunctive Class have each entered into an MPN Contract with a lender (FFEL

Loans) or the Department of Education (Direct Loans).

               Under federal law applicable to both FFEL and Direct Loans, the lender

or the Department of Education may contract with a third party to perform certain

functions related to the management of the loan, including servicing of the loan.

               At all relevant times, Navient acted as an agent of the lender or the

Department of Education in servicing federal student loans borrowed by Plaintiffs

and members of the Nationwide Class.

               As an agent, Navient is required to comply with the MPN Contract.

               The FFEL Loan MPN Contract and Direct Loan MPN Contract mandate

compliance with both the Higher Education Act and the Department of Education

regulations.
                                           94
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 98 of 117




              Under the HEA and the Department of Education’s regulations

applicable to FFEL Loans, Navient is required to provide borrowers with income-

sensitive repayment terms, income-based repayment plans, and an opportunity to

consolidate their FFEL Loans into Direct Loans to pursue PSLF.

              Under the HEA and the Department of Education’s regulations

applicable to Direct Loans, Navient is required to provide borrowers with access to

income-driven repayment plans and PSLF.

              In breach of these obligations, Navient gave borrowers incorrect and

misleading information, including (i) informing borrowers who had non-qualifying

student loans or who were enrolled in non-qualifying repayment plans that they

would qualify for PSLF; (ii) preventing borrowers from consolidating their FFEL

Loans into Direct Loans for the purpose of qualifying for PSLF; (iii) falsely informing

borrowers that Navient “doesn’t do” PSLF; (iv) advising borrowers to delay filing their

PSLF applications and Employment Certification Forms so that borrowers were

making additional payments that may not have qualified for PSLF; and (v) steering

borrowers into the Graduated Repayment Plan, the Extended Repayment Plan,

Deferment, or Forbearance (which do not count as qualifying repayment plans under

PSLF) instead of income-driven repayment plans that qualify for PSLF.

              As a result of Navient’s breach of the terms of the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Class have suffered substantial damages including, but not limited to:

(i) excess payments under repayment plans or for loans that did not qualify for PSLF;

(ii) unpaid interest added to the principal balance; and (iii) the loss of the benefit of

PSLF by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.



                                           95
          Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 99 of 117




             As a result of Navient’s breaches of the terms of the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Injunctive Class have suffered or are at imminent risk of suffering

irreparable harm, including but not limited to being misled by Navient about their

eligibility for PSLF.

             In the alternative, even if not a breach of the express terms of the FFEL

Loan MPN Contract and/or Direct Loan MPN Contract, Navient’s conduct breached

the covenant of good faith and fair dealing implied in the MPN Contracts.

                Count II – Tortious Interference With Contract

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             This claim is pleaded in the alternative to Count I if Navient establishes

it is not an agent of the Department of Education for the purposes of the MPN

Contracts and no further remedy under that Count is found to exist.

             Navient’s conduct induces the Department of Education and others to

breach the FFEL Loan MPN Contract and/or Direct Loan MPN Contract.

             Navient’s conduct tortiously interferes with the ability of Plaintiffs and

others similarly situated to enjoy the benefits of the FFEL Loan MPN Contract and/or

Direct Loan MPN Contract, specifically, to qualify for PSLF.
             As a result of Navient’s tortious interference with the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Class have suffered substantial damages including, but not limited to:

(i) excess payments under repayment plans or for loans that did not qualify for PSLF;

(ii) unpaid interest added to the principal balance; and (iii) the loss of the benefit of

                                           96
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 100 of 117




PSLF by individuals who would have otherwise qualified for PSLF but for Navient’s

misconduct.

              As a result of Navient’s tortious interference with the FFEL Loan MPN

Contract and/or Direct Loan MPN Contract, Plaintiffs and members of the

Nationwide Injunctive Class have suffered or are at imminent risk of suffering

irreparable harm, including but not limited to being misled by Navient about their

eligibility for PSLF.

              Count III – Tortious Interference With Expectancy

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

              Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

              This claim is pleaded in the alternative to Count I if Navient establishes

it is not an agent of the Department of Education for the purposes of the MPN

Contracts and no further remedy under that Count is found to exist.

              The College Cost of Reduction and Access Act137 creates a statutory

entitlement to PSLF for qualifying borrowers, guaranteeing that the balance of

interest and principal due on a loan borrower’s eligible Direct Loan not in default

“shall” be “cancel[led]” when such borrower has made 120 monthly payment on such

loan and is employed in a public service job at the time of such forgiveness and was

similarly employed during the period the borrower made each of the required

payments.
              Plaintiffs and others similarly situated have Direct Loans, or FFEL

Loans that they are willing to consolidate into Direct Loans and have been employed


137 Pub. L. No. 110-84, § 401, 121 Stat. 784, 800 (2007) (codified at 20 U.S.C.
§ 1087e(m)).
                                      97
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 101 of 117




full-time by a qualifying public service employer and, as such, have a statutorily

created expectancy that the balance of the interest and principal due on their eligible

federal loans would be cancelled after 120 PSLF-qualifying payments.

             Navient knew of the statutorily created expectancy of Plaintiffs and

others similarly situated that the balance of the interest and principal due on their

eligible federal loans would be cancelled after 120 PSLF-qualifying payments.

             Navient    intentionally   interfered   with   that   statutorily   created

expectancy by, as detailed above, making misrepresentations to Plaintiffs and others

similarly situated concerning their options for income-driven repayment plans and

their eligibility for PSLF.

             As detailed above, Navient knew or should have known that the

misrepresentations Navient made to Plaintiffs and others similarly situated were

false and misleading.

             Plaintiffs and others similarly situated are reasonably certain that,

absent Navient’s independently tortious interference with their statutorily created

expectancy, the balance of the interest and principal due on their eligible federal

loans would be cancelled after 120 PSLF-qualifying payments.

             Navient’s conduct tortiously interferes with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments.
             As a result of Navient’s tortious interference with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments, Plaintiffs and members of the Nationwide Class have suffered

substantial damages including, but not limited to: (i) excess payments under

                                          98
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 102 of 117




repayment plans or for loans that did not qualify for PSLF; (ii) unpaid interest added

to the principal balance; and (iii) the loss of the benefit of PSLF by individuals who

would have otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s tortious interference with the statutorily created

expectancy of Plaintiffs and others similarly situated that the balance of the interest

and principal due on their eligible federal loans would be cancelled after 120 PSLF-

qualifying payments, Plaintiffs and members of the Nationwide Injunctive Class have

suffered or are at imminent risk of suffering irreparable harm, including but not

limited to being misled by Navient about their eligibility for PSLF.

 Count IV – Breach Of Contract For Violations of the Servicing Contracts

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

             Navient entered into Servicing Contracts with the Department of

Education.
             The Servicing Contracts, in addition to statements by the Department

of Education and Navient, make clear that Plaintiffs and those similarly situated

were intended to be third-party beneficiaries of the Servicing Contracts and all

subsequent modifications.

             The Servicing Contracts require that Navient comply with all federal

and state laws and regulations including those requiring that borrowers have access

to PSLF and income-driven repayment.

                                           99
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 103 of 117




              Borrowers are third-party beneficiaries of the Servicing Contracts.

Borrowers reasonably relied on Navient’s contractual obligations to the Department

of Education as manifesting an intention to confer a right on the borrowers to obtain

loan repayment options required by federal law and to enable borrowers to avoid

default.

              Navient breached these obligations by giving borrowers incorrect and

misleading information about PSLF and income-driven repayment plans, including

(i) falsely informing borrowers that Navient “doesn’t do” PSLF; (ii) advising borrowers

to delay filing their PSLF applications and Employment Certification Forms so that

they were making additional payments that may not have qualified for PSLF; (iii)

steering borrowers into the Graduated Repayment Plan, the Extended Repayment

Plan, Deferment, or Forbearance (which do not count as qualifying repayment plans

under PSLF) instead of income-driven repayment plans that qualify for PSLF; and

(iv) telling borrowers who had non-qualifying student loans or who were enrolled in

non-qualifying repayment plans that they would qualify for PSLF.

              As a result of Navient’s breach of the terms of the Servicing Contracts,

Plaintiffs and members of the Nationwide Class have suffered substantial damages

including, but not limited to: (i) excess payments under repayment plans or for loans

that did not qualify for PSLF; (ii) unpaid interest added to the principal balance; and

(iii) the loss of the benefit of PSLF by individuals who would have otherwise qualified

for PSLF but for Navient’s misconduct.
              As a result of Navient’s breaches of the terms of the Servicing Contracts,

Plaintiffs and members of the Nationwide Injunctive Class have suffered or are at

imminent risk of suffering irreparable harm, including but not limited to being misled

by Navient about their eligibility for PSLF.



                                          100
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 104 of 117




             In the alternative, even if not a breach of the express terms of the

Servicing Contracts, Navient’s conduct breached the covenant of good faith and fair

dealing implied in the Servicing Contracts.

                            Count V – Unjust Enrichment

                  (On behalf of Plaintiffs and the Nationwide Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             This claim is pleaded in the alternative to each of Counts I and IV if

Navient establishes it is not an agent of the Department of Education for the purposes

of the MPN Contracts and Plaintiffs and others similarly situated are not intended

third party beneficiaries of the Servicing Contracts, and no further remedy at law is

found to exist.

             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class or, in the alternative, on behalf of the Maryland, Florida, New

York, and California Sub-Classes.

             As detailed above, borrowers have conferred a benefit upon Navient,

including but not limited to Navient’s loan servicing fees while borrowers are:
(i) making excess payments under repayment plans or for loans that did not qualify

for PSLF; (ii) accruing unpaid interest added to the principal balance; and (iii) losing

the benefit of PSLF by individuals who would have otherwise qualified for PSLF but

for Navient’s misconduct.

             Navient has actual knowledge of such benefit, voluntarily accepted, and

retained the benefit.

             Such benefit was conferred upon Navient at the expense of Plaintiffs

and the members of the Nationwide Class.


                                          101
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 105 of 117




             Under the circumstances set forth above, it would be unequitable for

Navient to retain the benefit of the loan servicing fees that borrowers would otherwise

not have paid to Navient had Navient provided truthful and accurate information to

borrowers regarding their student loans.

                      Count VI – Breach Of Fiduciary Duty

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.
             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class and Nationwide Injunctive Class or, in the alternative, on behalf

of the Maryland, Florida, New York, and California Sub-Classes.

             Navient holds itself out as an authority on student loan repayment

options and encourages borrowers to contact it if they have any questions about their

student loans.

             Navient’s website is filled with assurances that borrowers can trust

Navient’s expertise in student loans, such as: “We help students navigate the lifecycle

of their loan with expert guidance while in school and beyond.”

             Navient urges borrowers to “[c]ontact us to discuss your student loan

obligations. We can answer any questions you have about paying back your loans

and the types of repayment plans available to you.”
             Navient makes it clear to borrowers that they can trust its

representatives to guide them through the PSLF and income-driven repayment

application processes, stating: “Some third-party companies may claim they can

reduce or eliminate your student loan debt, but they charge fees for services that

Navient and other federal loan servicers offer for free.”

                                          102
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 106 of 117




             Plaintiffs placed special trust and confidence in Navient based on the

representations made by Navient and the Department of Education about Navient’s

expertise regarding student loan repayment and PSLF.

             Navient knew or should have known that Plaintiffs and others similarly

situated placed their trust and confidence in Navient and relied on Navient to counsel

and inform them about their student loan repayment options, including PSLF.

             Navient has a fiduciary duty to borrowers to provide accurate

information regarding their options for loan repayment, including income-driven

repayment plans and the PSLF Program.

             Navient has breached that duty by repeatedly giving borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for the PSLF Program.

             That breach has led to damages to Plaintiffs and members of the

Nationwide Class including, but not limited to: (i) excess payments under repayment

plans or for loans that did not qualify for PSLF; (ii) unpaid interest added to the

principal balance; and (iii) the loss of the benefit of PSLF by individuals who would

have otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s breaches of its fiduciary duty, Plaintiffs and

members of the Nationwide Injunctive Class have suffered or are at imminent risk of

suffering irreparable harm, including but not limited to being misled by Navient

about their eligibility for PSLF.

                              Count VII – Negligence

(On behalf of Plaintiffs, the Nationwide Class, and the Nationwide Injunc-
                                 tive Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

                                          103
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 107 of 117




             Plaintiffs bring this Count against Navient on behalf of members of the

Nationwide Class or, in the alternative, on behalf of the Maryland, Florida, New

York, and California Sub-Classes.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and

by the Department of Education that they should reach out to Navient if they require

information about their eligibility for PSLF.

             Navient has breached that duty by compensating their employees for

minimizing the amount of time they spend discussing borrowers’ repayment options

and incentivizing them to steer borrowers into the Extended Repayment Plan, the

Graduated Repayment Plan, Deferment, or Forbearance, rather than income-driven

repayment plans that qualify under PSLF.

             That breach has led to damages to Plaintiffs and members of the

Nationwide Class including, but not limited to: (i) excess payments under repayment

plans or for loans that did not qualify for PSLF; (ii) unpaid interest added to the

principal balance; and (iii) the loss of the benefit of PSLF by individuals who would

have otherwise qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s negligence, Plaintiffs and members of the

Nationwide Injunctive Class have suffered or are at imminent risk of suffering

irreparable harm, including but not limited to being misled by Navient about their

eligibility for PSLF.

                    Count VIII – Negligent Misrepresentation
 (On behalf of Plaintiffs Means, Kaplan, and Guth and the Maryland Sub-
                                  Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

                                          104
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 108 of 117




             Plaintiffs bring this Count against Navient on behalf of members of the

Maryland Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and

by the Department of Education that they should reach out to Navient if they require

information about their student loan repayment options.

             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for PSLF.

             As detailed above, Navient knew or should have known that this

information was inaccurate and misleading.

             As detailed above, Plaintiffs justifiably acted in reliance upon Navient’s

inaccurate and misleading statements.

             Navient’s conduct has led to damages to members of the Maryland Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

                     Count IX – Negligent Misrepresentation

         (On behalf of Plaintiff Nocerino and the Florida Sub-Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Florida Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with borrowers, who are told by Navient and
                                          105
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 109 of 117




by the Department of Education that they should reach out to Navient if they require

information about their student loan repayment options.

             As detailed above, Navient made misrepresentations of material fact

that were false, namely repeatedly giving Plaintiffs inaccurate and misleading

information about their options for income-driven repayment plans and their

eligibility for PSLF.

             Navient knew and intended that Plaintiffs would rely upon its advice

with respect to options for income-driven repayment plans and eligibility for PSLF.

             As detailed above, Navient was negligent because it knew or should

have known that the advice it gave with respect to options for income-driven

repayment plans and eligibility for PSLF was inaccurate or misleading.

             As detailed above, Plaintiffs acted in justifiable reliance upon Navient’s

inaccurate and misleading statements.

             Navient’s misrepresentations have led to damages to members of the

Florida Sub-Class including, but not limited to: (i) excess payments under repayment

plans or for loans that did not qualify for PSLF; (ii) unpaid interest added to the

principal balance; and (iii) the loss of the benefit of PSLF by individuals who would

have otherwise qualified for PSLF but for Navient’s misconduct.

                        Count X – Negligent Misrepresentation

(On behalf of Plaintiffs Hyland, Garcia, and Gaede and the New York Sub-
                                  Class)
             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of the New York

Sub-Class.



                                          106
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 110 of 117




             As detailed above, Navient possesses special expertise regarding federal

student loan repayment options and/or appears to possess such expertise as a result

of representations made by Navient and the Department of Education.

             As detailed above, Navient is in a special position of confidence and trust

with student loan borrowers, who are told by Navient and by the Department of

Education that they can rely on Navient for information about their student loan

repayment options, giving rise to a duty of care with respect to those borrowers.

             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for PSLF.

             As detailed above, Plaintiffs justifiably acted in reliance upon Navient’s

inaccurate and misleading statements.

             Navient’s conduct has led to damages to members of the New York Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

                    Count XI – Negligent Misrepresentation

 (On behalf of Plaintiffs Saint-Paul and Spitler-Lawson and the California
                                 Sub-Class)
             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of the California

Sub-Class.

             Navient, as a federal student loan servicer, has a duty of care due to its

special position of confidence and trust with student loan borrowers, who are told by

                                          107
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 111 of 117




Navient and by the Department of Education that they should reach out to Navient

if they require information about their student loan repayment options.

             As detailed above, Navient, knowing and intending that Plaintiffs would

act upon its advice, repeatedly gave Plaintiffs inaccurate and misleading information

about their options for income-driven repayment plans and their eligibility for the

PSLF program.

             As detailed above, Navient had no reasonable ground for believing this

information to be true.

             As detailed above, Plaintiffs justifiably acted in reliance upon Navient’s

inaccurate and misleading statements.

             Navient’s conduct has led to damages to members of the California Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

     Count XII – Violations Of The Maryland Consumer Protection Act,
                  Md. Code Ann., Com. Law § 13-301 et seq.

 (On behalf of Plaintiffs Means, Kaplan, and Guth and the Maryland Sub-
                                  Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

Maryland Sub-Class.

             Md. Code Ann., Com. Law § 13-303: prohibits “unfair or deceptive trade

practice.” Under Md. Code Ann., Com. Law § 13-301, “unfair or deceptive trade

practice” includes: (i) “failure to state a material fact if the failure deceives or tends

to deceive,” and (ii) “false, falsely disparaging, or misleading oral or written
                                        108
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 112 of 117




statement, visual description, or other representation of any kind which has the

capacity, tendency, or effect of deceiving or misleading consumers.”

             As detailed above, Navient engaged in “unfair or deceptive trade

practice” in Maryland and elsewhere by repeatedly giving Maryland borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.

             Navient’s conduct has led to damages to members of the Maryland Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s violations of Md. Code Ann., Com. Law § 13-301

et seq., Plaintiffs Means, Kaplan, Guth, and members of the Maryland Sub-Class

have suffered or are at imminent risk of suffering irreparable harm, including but

not limited to being misled by Navient about their eligibility for PSLF.

    Count XIII – Violations Of The Florida Deceptive And Unfair Trade
                  Practices Act, Fla. Stat. § 501.201 et seq.

         (On behalf of Plaintiff Nocerino and the Florida Sub-Class)

             Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.
             Plaintiffs bring this Count against Navient on behalf of members of the

Florida Sub-Class.

             Fl. Code Ann. § 501.204 prohibits “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”



                                          109
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 113 of 117




                As detailed above, Navient engaged in “unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices” in the

State of Florida and elsewhere by repeatedly giving Florida borrowers inaccurate and

misleading information about their options for income-driven repayment plans and

their eligibility for PSLF.

                Navient’s conduct has led to damages to members of the Florida Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

                As a result of Navient’s violations of Fl. Code Ann. § 501.204 et seq.,

Plaintiff Nocerino and members of the Florida Sub-Class have suffered or are at

imminent risk of suffering irreparable harm, including but not limited to being misled

by Navient about their eligibility for PSLF.

    Count XIV – Violations Of The New York Consumer Protection From
      Deceptive Acts And Practices Law, New York General Business
                              Law § 349 et seq.

(On behalf of Plaintiffs Hyland, Garcia, and Gaede and the New York Sub-
                                  Class)
                Plaintiffs repeat and reallege each and every allegation set forth above

in paragraphs 1 to 354 as if fully set forth herein.

                Plaintiffs bring this Count against Navient on behalf of members of the

New York Sub-Class.

                New York General Business Law § 349 et seq. prohibits “deceptive acts

or practices in the conduct of any business, trade or commerce or in the furnishing of

any service.”



                                           110
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 114 of 117




             As detailed above, Navient engaged in “deceptive acts or practices” in

the State of New York and elsewhere by repeatedly giving New York borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.

             Navient’s conduct has led to damages to members of the New York Sub-

Class including, but not limited to: (i) excess payments under repayment plans or for

loans that did not qualify for PSLF; (ii) unpaid interest added to the principal balance;

and (iii) the loss of the benefit of PSLF by individuals who would have otherwise

qualified for PSLF but for Navient’s misconduct.

             As a result of Navient’s violations of New York General Business Law §

349 et seq., Plaintiffs Hyland, Garcia, and Gaede and the New York Sub-Class have

suffered or are at imminent risk of suffering irreparable harm, including but not

limited to being misled by Navient about their eligibility for PSLF.

 Count XV – Violations Of The California Consumers Legal Remedies Act,
                       Cal. Civ. Code § 1750 et seq.

(On behalf of Plaintiffs Saint-Paul and Spitler-Lawson, and the California
                                 Sub-Class)

              Plaintiffs repeat and reallege each and every allegation set forth above
in paragraphs 1 to 354 as if fully set forth herein.

             Plaintiffs bring this Count against Navient on behalf of members of the

California Sub-Class.

             California Civil Code § 1750 prohibits “unfair or deceptive acts or

practices undertaken by any person in a transaction intended to result or that results

in the sale or lease of goods or services to any consumer” including (i) “Representing

that goods or services have sponsorship, approval, characteristics, ingredients, uses,

benefits, or quantities that they do not have or that a person has a sponsorship,


                                          111
         Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 115 of 117




approval, status, affiliation, or connection that he or she does not have,” and

(ii) “Representing that a transaction confers or involves rights, remedies, or

obligations that it does not have or involve, or that are prohibited by law.”

             As detailed above, Navient engaged in “unfair or deceptive acts or

practices” in California and elsewhere by repeatedly giving California borrowers

inaccurate and misleading information about their options for income-driven

repayment plans and their eligibility for PSLF.

             As a result of Navient’s violations of California Civil Code § 1750,

Plaintiffs Saint-Paul and Spitler-Lawson and the California Sub-Class have suffered

or are at imminent risk of suffering irreparable harm, including but not limited to

being misled by Navient about their eligibility for PSLF.

                               PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs pray for relief as follows:

      First, certifying this action as a class action pursuant to Rule 23(b)(1), Rule

23(b)(2), and Rule 23(b)(3) of the Federal Rules of Civil Procedure, declaring Plaintiffs

as representatives of the Classes and Plaintiffs’ counsel as counsel for the Classes;

      Second, declaring, adjudging, and decreeing the conduct alleged herein as un-

lawful including, but not limited to, Navient’s improper incentivizing of Navient’s

employees to steer Plaintiffs and members of the Classes into Standard Repayment

Plans, Extended Repayment Plans, Graduated Repayment Plans, Deferments, or

Forbearances, rather than income-driven repayment plans that qualify under PSLF;

      Third, enjoining Navient from continuing improperly to incentivize Navient’s

employees to steer Plaintiffs and members of the Classes into the Extended Repay-

ment Plan, Graduated Repayment Plan, Deferment, or Forbearance, rather than in-

come-driven repayment plans that qualify under PSLF;



                                          112
           Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 116 of 117




         Fourth, declaring, adjudging, and decreeing the conduct alleged herein as un-

lawful including, but not limited to, Navient’s misrepresentation to Plaintiffs and

members of the Classes that they are not eligible for PSLF, providing incorrect in-

formation to Plaintiffs and members of the Classes regarding PSLF, and affirma-

tively restricting Plaintiffs and members of the Classes ability to enroll in PSLF;

         Fifth, enjoining Navient from continuing to misrepresent to Plaintiffs and

members of the Classes that they are not eligible for PSLF, providing incorrect in-

formation to Plaintiffs and members of the Classes regarding PSLF, and affirma-

tively restricting Plaintiffs and members of the Classes’ ability to enroll in PSLF;

and to require Navient to change its incentive compensation programs so that Na-

vient employees are not paid based on how quickly they can end a conversation with

a borrower;

         Sixth, awarding compensatory and punitive damages along with pre- and

post-judgment interest;

         Seventh, granting Plaintiffs the costs of suit, including reasonable attorneys’

fees and expenses; and

         Eighth, affording Plaintiffs and members of the Classes with such other, fur-

ther, and different relief as the nature of the case may require or as may be deter-

mined to be just, equitable, and proper by this Court.

                                    JURY DEMAND

         Plaintiffs hereby demand a trial by jury for all issues so triable as a matter of
right.




                                            113
       Case 1:18-cv-09031 Document 1 Filed 10/03/18 Page 117 of 117




Dated: October 3, 2018                       Respectfully submitted,
       New York, NY
                                             SELENDY & GAY PLLC


                                        By: /s/ Faith Gay
Mark Richard                                Faith Gay
PHILLIPS, RICHARD & RIND, P.A.              Maria Ginzburg
9360 SW 72 Street, Suite 283                Yelena Konanova
Miami, FL 33173                             Margaret England
Telephone: 305-412-8322                     SELENDY & GAY PLLC
E-mail: mrichard@phillipsrichard.com        1290 Avenue of the Americas
(pro hac vice forthcoming)                  New York, NY 10104
                                            Telephone: (212) 390-9000
                                            E-mail: fgay@selendygay.com
                                                     mginzburg@selendygay.com
                                                     lkonanova@selendygay.com
                                                     mengland@selendygay.com


                                             Attorneys for Plaintiffs




                                       114
